Filed 6/24/22; Modified and Certified for Partial Publication 7/15/22 (order attached)




        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                       DIVISION FOUR


 THE PEOPLE,                                                B300756, B305493
                                                            (Los Angeles County
         Plaintiff and Respondent,                           Super. Ct. No. GA101244)

         v.

 DERION DAVON LEE et al.,

         Defendants and Appellants.



       APPEAL from a judgment of the Superior Court of Los Angeles County,
Charlaine F. Olmedo, Judge. Affirmed and remanded with directions.
       John Steinberg, under appointment by the Court of Appeal, for
Defendant and Appellant Derion Davon Lee.
       Dwyer + Kim, John P. Dwyer; Spolin Law and Aaron Spolin, under
appointment by the Court of Appeal, for Defendant and Appellant Pernell
Barnes.
       Leslie Conrad, under appointment by the Court of Appeal, for
Defendant and Appellant Charod Robinson.
      Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Assistant Attorney
General, Steven D. Matthews and Rama R. Maline, Deputy Attorneys
General, for Plaintiff and Respondent.


                           ______________________


      Appellants Derion Devon Lee, Charod Robinson, and Pernell Barnes,
members of the Duarte Duroc Crips gang (DDC), were convicted of various
charges arising from two shootings that occurred as part of a war between
DDC and a rival gang, the Pasadena Denver Lane Bloods (PDL). The first
shooting (the Douglas shooting) occurred on December 22, 2016, at the Kings
Villages apartment complex in Pasadena, a known PDL hangout, and
resulted in the killing of Brandon Douglas, a PDL associate. The second
shooting (the Vigil shooting) occurred on January 6, 2017, during a
candlelight vigil held for Douglas at Kings Villages. Ormoni Duncan and
Antoine Sutphen were killed, and Janell Lipkin and Shamark Wright were
wounded. Just hours before the Vigil shooting, someone had opened fire on a
residence in DDC’s territory in Duarte (the Duarte shooting).
      Appellants were tried along with two codefendants, Isaiah
Daniels and Andrew Vasquez, also members of DDC. Appellant Lee
was the only person charged in connection with both the Douglas and
Vigil shootings. The others were charged only with crimes arising out
of the Vigil shooting.
      As to the Vigil shooting, the jury convicted appellants Lee, Robinson,
and Barnes of one count of conspiracy to commit murder (Pen. Code, § 182,




                                         2
subd. (a)(1); count 1); 1 two counts of first degree murder (§ 187, subd. (a);
counts 2-3) for the killings of Sutphen and Duncan; two counts of attempted
willful, deliberate, and premeditated murder (§§ 664/187, subd. (a); counts 4,
9) for the wounding of Lipkin and Wright; and shooting at an inhabited
dwelling (§ 246; count 5). As to the Douglas shooting, the jury convicted
appellant Lee of an additional count of first degree murder (§ 187, subd. (a);
count 6) for the killing of Douglas. Further, on all counts as to all appellants,
the jury found true special circumstance allegations (§ 190.2, subds. (a)(3)
[multiple murder], (a)(21) [drive-by murder], (a)(22) [gang murder]) on counts
2, 3, and 6, as well as gang allegations (§ 186.22, subd. (b)(1)(C)) and gang-
related firearm allegations (§ 12022.53, subds. (b)-(d)/(e)(1)). 2
      In bifurcated proceedings, appellants Lee, Robinson, and Barnes each
admitted they had suffered prior serious or violent felony convictions within
the meaning of the Three Strikes law (§§ 667, subds. (b)-(j), 1170.12).
Appellants Lee, Robinson, and Barnes were each sentenced to three
consecutive terms of life imprisonment without the possibility of parole
(LWOP) plus 25 years to life on counts 2 and 3, and life imprisonment plus 25
years to life on counts 4 and 9. 3 On count 5, appellants Robinson and Barnes



1     Unspecified references to statutes are to the Penal Code.

2     As to appellant Lee, the verdict form on count 6 (first degree murder of
Douglas) omitted the drive-by murder special circumstance under subdivision
(a)(21) of section 190.2. As to all three appellants, the verdict forms on count
5 (shooting at an inhabited dwelling) listed one firearm enhancement under
subdivision (d)/(e)(1) of section 12022.53, which the jury found true.
      Defendant Daniels was also charged with and convicted of counts 1
through 5, and 9. Defendant Vasquez was acquitted of all charges.

3     Appellant Lee was also sentenced to consecutive terms of five years for
a prior serious felony conviction (§ 667, subd. (a)(1)) on counts 4 and 9.

                                         3
were sentenced to consecutive terms of seven years imprisonment; appellant
Lee was sentenced to a consecutive term of 25 years imprisonment. On count
1, the court imposed and stayed (§ 654) various terms of imprisonment based
on the underlying offense and firearm allegations that were found to be true.
Appellant Lee was also sentenced on count 6 to two consecutive LWOP terms
plus 25 years to life. The court imposed victim restitution, and imposed and
stayed various fines, fees, and assessments subject to an ability to pay
hearing.
      In his opening brief, appellant Lee contends: (1) the trial court erred by
excluding evidence of third-party culpability with respect to both shootings;
(2) insufficient evidence supported the kill zone instruction on both counts of
attempted murder; (3) insufficient evidence supported a finding that
appellant conspired with the codefendants to commit murder; (4) the court
made various evidentiary errors, including admitting evidence of his gang
membership, one text message he sent to appellant Robinson, appellant Lee’s
Google searches, statements the codefendants made following the shootings,
and records obtained from the social media accounts of codefendant Daniels,
and appellants Robinson and Barnes; (5) the court abused its discretion by
denying appellant Lee’s oral motion to continue the trial; and (6) the
cumulative effect of the foregoing errors requires reversal. In their opening
briefs and through notices of joinder, appellants Robinson and Barnes join in
all but one of appellant Lee’s contentions.




Appellant Robinson was sentenced to an additional five-year term under
section 667, subdivision (a)(1), on count 4.


                                       4
       We conclude that the trial court erred by instructing the jury on the kill
zone theory of attempted murder, but find the error harmless. We reject the
remaining contentions.
       All three appellants also raise various sentencing issues. While
this appeal was pending, Assembly Bill No. 333 (Stats. 2021, ch. 669,
§§ 1-5) (A.B. 333) and Senate Bill No. 567 (Stats. 2021, ch. 731, § 1.3)
(S.B. 567) became effective. A.B. 333 amended the gang enhancement
statute (§ 186.22) to impose additional elements beyond those that were
required at the time of trial. A.B. 333 also enacted section 1109, which
provides in relevant part for the bifurcation of trial, upon the defendant’s
request, of the gang enhancement allegations charged under section 186.22,
subdivision (b).
       S.B. 567 amended section 1170, subdivision (b), to require imposition of
the middle term of imprisonment for crimes with a sentencing triad unless
circumstances in aggravation justify imposition of a greater sentence, and the
facts underlying those circumstances have been stipulated to by the
defendant or have been found true beyond a reasonable doubt at a jury or
court trial. 4
       We agree that the trial court committed several sentencing errors, but
otherwise reject appellants’ arguments. We vacate the true findings and
strike the sentences imposed under sections 186.22, subdivision (b), 190.2,


4     Appellants Robinson and Barnes have filed notices of joinder in this
appeal. In those notices, appellants Robinson and Barnes join the arguments
made in appellant Lee’s opening brief and purport to join in arguments made
by codefendant Daniels in his separate appeal. Because codefendant
Daniels’s appeal has not been consolidated with this appeal and is not
presently before this court, we deem the purported notices of joinder in
codefendant Daniels’s contentions ineffectual.


                                        5
subdivision (a)(22), and 12022.53, subdivisions (b)-(d)/(e)(1), and remand the
matter to afford the People the opportunity to retry these allegations in
conformance with the current law. We also vacate the sentences imposed on
counts 5 and remand for resentencing. We direct the trial court to correct the
abstracts of judgment and sentencing minute orders. In all other respects,
we affirm the judgments of conviction.


                               BACKGROUND
A.    Prosecution Evidence
      I.    Overview
      According to Los Angeles Sheriff’s Detective Matthew Thomas,
an expert on DDC, appellants and their codefendants were members of
DDC, whose primary territory is in the City of Duarte. Among other
names, appellant Lee was known by the moniker “TS.” Appellant
Barnes was known as “Killa P,” and appellant Robinson as “Pac Man.”
Between 2016 and 2017, DDC was at war with PDL, whose primary
territory is located west of Duarte in the City of Pasadena.
      PDL gang members were known to congregate around two
apartment complexes in Pasadena, one of which was the Kings
Villages, the site of both the Douglas and Vigil shootings. Detective
Thomas considered the shootings to be acts of retaliation by DDC
against PDL.
      As part of the investigation of the two shootings, officers
extracted cellular phone data and obtained geographic locations
(pursuant to search warrants) from cellular phones belonging to




                                         6
appellants and their codefendants; 5 records from Facebook and Instagram for
the social media accounts of appellants Robinson and Barnes and defendant
Daniels; and records pertaining to appellant Lee’s Google subscriber account.
We discuss this evidence as relevant in the chronology of events regarding
the two shootings.


      II.   The Douglas Shooting (December 22, 2016)
      Around 9:47 p.m. on December 22, 2016, Pasadena Police Department
Officers Lerry Esparza and Aaron Villicana responded to a report of a
shooting at Kings Villages in the 1200 block of Fair Oaks Avenue. The
officers found Brandon Douglas lying on the sidewalk in a pool of blood. He
was wearing a red hat and red shoes, the signature color of Bloods gangs like
PDL. 6 Douglas’s friend, Leonard Howard, testified that Douglas associated
with Bloods gang members, including Howard himself. Douglas died from
multiple gunshot wounds.
      Forensic specialist Katie Sullivan collected five .40 caliber cartridge
cases from the scene. After analyzing the casings, senior criminalist Amanda
Davis concluded they had been fired from the same firearm. Davis also
analyzed six projectiles (five fired bullets and one bullet fragment) collected
from Douglas’s body, and concluded that two firearms had been used during


5      Officers from the Pasadena Police Department were able to extract
data from only 4 of the 23 different phones processed in this case. The
geographic locations obtained from historical cell site analyses was provided
through exhibits and testimony from FBI Special Agent Edwin Nam. We
have independently reviewed the trial exhibits of the cell site analysis and
cell phone data, and summarize the facts as relevant to those exhibits.

6     Detective Thomas testified that an individual wearing a red hat and
red shoes would be perceived as a Bloods gang member.


                                        7
the shooting. She identified the first firearm as a .38 special or .357 magnum
revolver, and the second as a .40 caliber Smith & Wesson or .10 millimeter
automatic handgun.
        Appellant Lee’s Google account showed that on December 6, 2016 (16
days before the Douglas shooting) appellant Lee searched the internet for
“man shot in Duarte” (Duarte being DDC territory). Three days later, on
December 9, 2016, appellant Lee twice searched for directions to the “King
Manor Apartments” in Pasadena. “Kings Manor” was another name by
which Kings Villages, the site of the Douglas shooting on December 22, 2016,
was known. Appellant Lee then visited the Facebook page for the apartment
complex.
        The week following these searches, on December 13 and 15, 2016,
appellant Barnes received two Facebook messages indicating that a
named PDL gang member (not Douglas) was “homework,” and that
DDC needed a “k.” According to Detective Thomas, a “k” refers to a
kill.
        A historical cell site analysis of appellant Lee’s cell phone activity on
December 22, 2016 (the date of the Douglas shooting), showed the following.
Before the shooting, between 7:15 and 8:03 p.m., appellant Lee’s phone used
a cellular tower in Duarte (the Meridian Street tower) covering a southwest
sector of the city. By 8:48 p.m., still before the shooting, appellant Lee’s
phone had moved from Duarte to Pasadena, using a cellular tower just south
and east of 1277 Fair Oaks Avenue in Pasadena. This position placed the
phone approximately 1,000 meters away from the scene of the Douglas
shooting at Kings Villages. At 9:52 p.m., minutes after the shooting was
reported to the police around 9:47 p.m., appellant Lee’s phone was still in
Pasadena, using another tower covering an area south and east of Kings



                                          8
Villages. Later, at 10:17 p.m., appellant Lee’s phone used the Meridian
Street tower covering a northwest portion of Duarte.
      According to appellant Lee’s Google account, at 11:28 p.m., less than
two hours after the shooting, he visited the Pasadena Star News website. At
the time, the police had yet to inform the public about the Douglas shooting.


      III.   The Duarte Shooting (January 6, 2017, 9:00 p.m.)
      Around 9:00 p.m. on January 6, 2017, Los Angeles Sheriff’s Deputy
Roman Krajewski responded to the scene of a residential shooting in DDC
territory at 2080 Goodall Avenue in Duarte. Krajewski observed several
bullet holes in the home’s front window and in a vehicle sitting in the
driveway. No one was injured in the shooting.


      IV.    Cell Phone Evidence After the Duarte Shooting (January 6,
             2017, 9:05 p.m. to 11:54 p.m.)

      Cell phone data showed that at 9:05 p.m., minutes after the Duarte
shooting was reported, defendant Daniels’s cell phone used the Meridian
Street tower in Duarte, and then used towers consistent with travel north of
Meridian Street toward interstate 210, and westward travel along the
highway between 9:07 p.m. and 9:14 p.m. toward Pasadena. During that
period of time, defendant Daniels made or received calls or standard text
messages from appellants Barnes and Lee (whose phone at the time was
located in La Verne). 7 At 9:09 p.m., appellant Lee sent a standard text
message to appellant Barnes.


7     The cellphone data lists outgoing and incoming calls and standard text
messages in Coordinated Universal Time (UTC). Special Agent Nam testified
that UTC time is converted to Pacific Standard Time by subtracting eight
hours.

                                       9
      As defendant Daniels moved around Pasadena between 9:15 p.m. and
10:26 p.m., he made or received phone calls or standard text messages from
appellant Barnes (whose phone used the Meridian Street tower in Duarte)
and appellant Robinson (whose phone also used the Meridian Street tower).
At 9:28 p.m., appellant Barnes made an outgoing call to appellant Lee (whose
phone at the time was still located in La Verne).
      Around 11:00 p.m., the phones of defendant Daniels and appellants
Robinson and Lee used the Meridian Street tower. Appellant Barnes’s phone
used the Meridian Street tower around 11:24 p.m. 8 Then, between 11:26 and
11:27 p.m.—the last time his phone used a cellular tower on January 6,
2017—appellant Lee’s phone used towers located along interstate 210
consistent with westward movement from Duarte toward Pasadena. At 11:34
p.m., appellant Robinson’s phone used a cellular tower along interstate 210 in
Pasadena serving an area north of the highway (a coverage area near the site
of the Vigil shooting). Between 11:43 and 11:51 p.m., appellant Barnes’s
phone used a cellular tower in Pasadena covering 87 West Claremont Street.
      The Vigil shooting occurred at 87 West Claremont Street at or shortly
before 11:51 p.m. The address 87 West Claremont is part of the Kings
Villages complex that is positioned between Fair Oaks Avenue and Sunset
Avenue.




8     Detective Thomas testified that gang members “usually congregate and
communicate, if they are not together, by cellphone, by text messages,
determine a place to meet, which is commonly one of the gang hangouts . . . ,
several locations on Goodall Avenue, and in my experience, I know they have
been used as locations to congregate, formulate plans, and then from there,
go on what is called a ‘mission.’”

                                      10
      V.    The Vigil Shooting (January 6, 2017, 11:51 p.m.)
      On the evening of January 6, 2017, a candlelight vigil was held for
Brandon Douglas at the Kings Villages complex. It began at a location on
Fair Oaks in Pasadena, and later some participants moved to 87 West
Claremont, the location to which police responded after receiving the 11:51
p.m. report of a shooting.
      Janell Lipkin (one of the two attempted murder victims in the shooting)
arrived at the vigil on Fair Oaks sometime after 9:30 p.m. There, she saw the
people who would later become the remaining victims in the Vigil shooting:
the other attempted murder victim, Shamark Wright, and the two murder
victims, Antoine Sutphen (also known as “Mudder”) and Ormoni Duncan.
Also present was a man Janell knew only as Khy, as well as Lawana Lipkin
(Janell’s sister), Leonard Howard (Douglas’s friend who provided information
in the Douglas murder investigation), and Larinisha Fernandez.
      The witnesses at trial provided different perspectives of the events of
the shooting.


                             a.   Kennard Crawford
      Shortly before the shooting, Kennard Crawford, who had not attended
the vigil, was walking his blue bicycle northbound on Fair Oaks Avenue after
passing Claremont Street, when a car resembling a Honda Accord pulled up
next to him. An African-American man inside the car “banged on him,”
stating, “What’s up cuz?” (a question used by Crips gang members to
acknowledge one another). The person in the front passenger’s seat was
wearing a blue bandana on his face. The car drove away westbound on
Claremont Avenue in the direction of Kings Villages. Scared, Crawford called
911 to report the presence of gang members. Within minutes, Crawford



                                      11
heard gunshots, after which a police dispatcher called to make sure
Crawford was safely at home.


                          b.        Larinisha Fernandez
      As shown by the evidence at trial, a sidewalk and metal fence are
located on the north side of West Claremont Avenue at the section of Kings
Villages that includes 87 West Claremont. Between the north sidewalk and
apartment buildings is a grassy area with trees. A concrete walkway
connecting the sidewalk to the apartment buildings bisects the metal gate
and grassy area, and continues north from the buildings to a parking lot.
      Larinisha Fernandez testified that she hung out at Kings Manor, had
gone to school with Douglas and Duncan, and associated with PDL and other
Bloods gangs. Fernandez attended the candlelight vigil for Douglas, which
was initially held on Fair Oaks and later moved to the complex at 87 West
Claremont. While sitting in her parked car with a friend on Claremont
Avenue, Fernandez saw two cars approaching from Fair Oaks Avenue. The
first car resembled a black truck or van; the second car resembled a four-door
Honda. The cars approached with their front lights turned off. Fernandez
stayed inside the car and covered herself as “a lot” of shots were fired.


                               c.      Janell Lipkin
      Janell Lipkin testified that she was standing in the grassy area of the
apartment complex near a tall, slanted tree when she saw four-to-five Black
men inside a sport utility vehicle in the middle of Claremont Avenue. The
men started shooting as a second car pulled up behind them. Janell dove to
the grass and saw bullets strike the ground. During the shooting, a man in
the second car yelled out “[f]uck slobs” (the term “slobs” being, according to



                                         12
Detective Thomas, a derogatory term that DDC gang members use to refer to
PDL members). Both vehicles drove away toward Sunset Avenue. Janell
sustained gunshot wounds to her legs, lung, kidney, and back.


                            d.    Leonard Howard
      Leonard Howard testified that he, Antoine Sutphen, and Ormoni
Duncan were, like Janell, standing next to a tall, slanted tree when the
shooting commenced. Howard saw a few cars driving slowly on Claremont
Avenue before one person in the last car began shooting. In response,
Howard ran around the corner of one of the apartment buildings. When the
shooting stopped, Howard looked back and saw that Duncan had been shot in
the neck. Howard also saw Sutphen and Janell lying on the ground. Howard
went over and held Sutphen in his arms until paramedics arrived. 9 Sutphen
died from a single bullet that penetrated his back, lung, and heart, and exited
through his chest.


                            e.    Shamark Wright
      Shamark Wright testified that he had seen Sutphen, Duncan, Lawana
Lipkin, the man named Khy, and another man named Dijon at the relocated
vigil on 87 Claremont Avenue. While standing near the concrete walkway
behind a slanted tree, Wright heard someone say, “get down.” When he hit
the ground, Wright heard different tempos of gunshots. Sutphen was on the



9      While waiting for the paramedics, Howard discarded a .25-caliber
firearm he had been carrying. Officers collected the firearm and a .9
millimeter Ruger from the scene. Both firearms were non-operable and were
later excluded as candidates responsible for firing cartridge cases collected at
the scene.


                                       13
ground two feet away from him. As soon as the shooting stopped, Wright ran
toward the back of the apartment complex and parking lot, at which time he
realized he had been shot in the leg. He then saw Lawana’s car approaching.


                             f.    Lawana Lipkin
      While walking to her parked car north of the apartment complex,
Lawana Lipkin heard gunshots. She began driving away, but stopped after
seeing Wright and Duncan (both of whom had been wounded) running toward
her. Duncan got into the front passenger seat. Wright got into the rear seat
along with Khy and Dijon. Duncan had been shot in the neck and was
thrashing about inside the car. As Lawana was driving toward a local
hospital, Duncan jumped into the backseat. As he did so, he kicked the car
out of drive, and Lawana lost control. The car crashed into a tree.
Investigators later found Duncan’s body on the right front passenger
floorboard. He died from a single gunshot wound to the neck.


      VI.   Video Evidence After the Vigil Shooting (January 6, 2017,
            11:52 p.m.)

      Investigating officers obtained video surveillance from businesses
located along the Lincoln Avenue corridor, which is approximately one mile
northwest of 87 West Claremont Avenue. In close proximity to the
intersection of Lincoln Avenue and Howard Street is an onramp to eastbound
interstate 210 from Howard Street. If driving north on Lincoln Avenue, a car
must turn left onto Howard Street before turning right onto the highway
onramp.
      In footage shown to the jury, around 11:52 p.m. on January 6,
2017 (one minute after police received a shots-fired call), three cars



                                       14
were recorded traveling northbound on Lincoln Avenue in the direction of
Howard Street. One of the vehicles—a tan four-door sedan—turned left
against a red light at the intersection of Lincoln Avenue and Howard Street.


      VII. Cell Phone Evidence After the Vigil Shooting (January 6-7, 2017,
           11:52 p.m.–12:06 a.m.)

      Between 11:52 p.m. and 11:53 p.m. (the same time the tan four-door
vehicle was captured on video), the cell phones of defendant Daniels and
appellant Barnes used a cellular tower covering the intersection of Lincoln
Avenue and Howard Street. The cell phones of defendant Daniels and
appellants Barnes and Robinson used cellular towers consistent with
eastward movement along interstate 210 from Pasadena toward Duarte
between 11:54 p.m. and 11:56 p.m. At 11:54 p.m., and while both phones
used cell towers located in Pasadena, defendant Daniels’s phone made an
outgoing call or sent a standard text message to appellant Robinson’s phone.
      Beginning around 12:00 a.m. January 7, 2017, the phones of appellants
Robinson and Barnes, and that of defendant Daniels, used cellular towers in
Duarte. Then, between 2:00 a.m. and 2:28 a.m., the phones of appellants Lee
and Robinson, and that of defendant Daniels, used the same two cellular
towers covering areas in Fullerton.


      VIII. Google Evidence After the Vigil Shooting (January 7-30, 2017)
      On January 7, 2017, appellant Lee entered Google searches for
“Pasadena shooting this morning,” and “Duarte shooting Goodall Avenue”
(the Duarte shooting). On January 9, 2017, he searched Google for, inter alia,
“Glock 19 cleaning and lubrication”; and on January 30, 2017, he entered




                                      15
various searches for maintaining and replacing parts on Glock firearms
(which we discuss in more detail below).


      IX.   Crime Scene Investigation of the Vigil Shooting
      Forensic specialists Katie Sullivan (who had investigated the Douglas
shooting) and Alex Padilla responded to the scene and collected over 20 fired
cartridge cases, the majority of which were found underneath a parked car on
the north side of 87 West Claremont Avenue. 10 Several of the cases collected
from the street and underneath the car were .40 caliber and .9 millimeter.
The specialists also collected several .9 millimeter cartridge cases from the
interior and exterior of the apartment complex.
      Multiple projectiles (spent bullets and fragments) were collected from
the scene. Bullet strike marks were found on the exterior wall of an
apartment building, a tree located in the grassy area, and the south-facing
side of the metal fence.
      Based on groupings of collected cartridge cases, senior criminalist April
Whitehead concluded that five different firearms had been used during the
shooting, including one .40 caliber Smith & Wesson firearm, one .45 caliber
firearm, and three .9 millimeter firearms. One grouping of .9 millimeter
cases was consistent with being fired from a Glock handgun.


      X.    Ballistic Evidence Connecting Both Shootings
      Senior criminalist Davis compared a .40 caliber cartridge case collected
at the Douglas shooting to the same caliber case collected from the Vigil
shooting. She determined that the same .40 caliber firearm had been used


10    Sullivan observed strike marks and damage to the car.


                                      16
during both shootings, a finding later confirmed after senior criminalist
Davis compared projectile evidence from both scenes.


      XI.   Appellants’ and Their Codefendants’ Subsequent Conduct
      On January 14, 2017, appellant Robinson sent another Facebook
subscriber a direct message wherein he stated, “We are goin at it wit [sic] the
Lanes [a reference to PDL] though. . . . We made history.” Detective Thomas
testified that the statement “we made history” was made in reference to
DDC’s enhanced status in the community.
      In March 2017, investigating officers obtained court approval to
wiretap the phones of appellants and their codefendants. Recordings of
various monitored phone conversations were played for the jury. During a
March 18, 2017 conversation, defendant Daniels asked appellant Lee if he
was “trynna rock.” Appellant Lee replied, “Yep, if you put in some work
before then.” Defendant Daniels stated, “Man, you got me fucked up,” to
which appellant Lee replied, “[y]ou got yourself fucked up nigga.” He
continued, stating, “You got the set fucked up.” Defendant Daniels
responded, “no, the set got me fucked up, my nigga. [¶] . . . [¶] The set must
don’t kn-, I’m the last nigga that ever hit some cheesies nigga.” 11 Appellant
Lee stated, “So, we ain’t talkin’ about them right now,” and “niggas been
layin’ down.” He continued, “niggas ain’t doin’ nothin’ no more. [¶] . . . [¶]
Yeah, well, it’s up to us to finish doin’ shit then.” Appellant Lee stated that
“if we ain’t applyin’ no pressure they ain’t gonna do shit. So that’s—that’s
what we gotta do.” Appellant Lee told defendant Daniels that they “need to



11    According to Detective Thomas, DDC uses the term “cheesies” to refer
to Hispanic gang members.


                                       17
have a little powwow with ourselves, and then we go—and we go do exactly
that, cuz, press everybody to go do somethin’ cuz, from the top to the bottom,
like, we gotta . . . press all the niggas that’s young and active or these niggas
with burners and all we—we gotta push ‘em, cuz, we gotta push them . . . in
the fields.[12] You know? I mean we done did it already.” Appellant Lee
repeated, “We done did it,” before stating that he would remember who would
be “willin’ and ready to slide, cuz.” The term “slide” refers going into someone
else’s territory for a confrontation.
      To “stimulate” chatter among appellants and their codefendants, the
police released certain information on the shootings to the press. On March
20, 2017, the first release summarized the Vigil shooting and gave
descriptions of four suspects involved. During a phone conversation with an
unidentified man the following day, defendant Daniels asked if the police had
provided a description of any cars.
      In the late morning of March 23, 2017, the police released a composite
sketch of appellant Robinson as a potential suspect in the Vigil shooting.
During a phone call around 7:00 p.m. the same day, appellant Robinson
asked appellant Barnes, “How that shit look just like me?” Appellant Barnes
replied, “But I say I think . . . you know, Mudder, is—it’s got something to do
with Mudder.” Appellant Robinson continued, “but for sure they don’t got
nothin’ cuz because a nigga ain’t did nothin’. They gotta—they gotta prove
that I did that shit man. How the fuck that sketch look just like me?”
Appellant Barnes responded, “That’s what I’m sayin’. I take it, you already
know the deal, I went through it. You know the deal fool.”



12     According to Detective Edgar Sanchez, another investigating officer in
this case, a “burner” refers to a gun.


                                        18
      During a call three days later, appellant Robinson told appellant
Barnes that the composite sketch had been posted to Facebook “to see if
anybody that was there gonna say yeah I know that face.” He then said
“PDL (unintelligible) they not sayin’ nothing.” Appellant Barnes
replied, “there ain’t nobody talking about that game you hear me?”
Appellant Robinson then stated that he had talked to another person (“Young
Ace”), and “told him not to get on the phone,” and that Young Ace knew “not
to say nothing, you feel me?” Appellant Robinson stated that “people
shouldn’t say, nobody should [say] nothing to nobody.” Appellant Barnes
replied, “Like nigga don’t even like figure it out, I’ll be, like, man so I don’t
know. I just say nigga I don’t know; you know?” Appellant Robinson agreed,
but stated, “They got my name, they got all that shit. They just need the
Pasadena to confirm that it’s me.” Appellant Barnes stated, “They don’t
know if you hopped out or walked up so it’s, like, how do they know what
your face look[s] like?”
      On March 30, 2017, the police released a flier depicting a photograph of
one of the vehicles appearing on video surveillance. Next to the photograph
of the vehicle was a stock photograph of a Buick. That afternoon, defendant
Daniels spoke with a man known only as “Bo” over the phone about the flier.
Defendant Daniels told Bo that the flier depicted the “same kind of make and
model of my car.” When Bo inquired whether the car was in his name,
defendant Daniels stated, “Yeah it is, it’s in my name though.” Defendant
Daniels then asked Bo if he should “paint my car tomorrow.” Bo stated he
needed to “think real quick,” at which point defendant Daniels stated, “all
they got like is a picture of the back of it,” and “I didn’t have no license plates
on it Bo.” Later that evening, defendant Daniels spoke to Corey Fluker and
John W. Robinson over the phone. During the call, defendant Daniels told



                                         19
both men that the picture was “blurry.” John W. Robinson interjected,
stating: “Hey. Fool, listen. . . . You need to just go to Wawa (Phonetic) and
just get rid of that.” Defendant Daniels agreed, stating that he would sell or
trade his “game” the following day. 13
      Also that day, Pasadena Police Officer Dustin Gomez (one of the
lead investigators in this case) was working at his desk at the police
station when he received a phone call from a man who would not
provide his name. Officer Gomez, who had listened to many of the
conversations recorded on the wiretap, recognized the voice as that of
defendant Daniels. During the call, defendant Daniels reported that he
had heard about the shooting and recognized the car. Defendant
Daniels told Officer Gomez that the car was not a brown Buick as was
listed in the press release, but a different car: a rusted Chevrolet
LeSabre with Arizona license plates.
      Police released another flier on April 10, 2017, this time describing a
fifth suspect. Around 5:30 p.m. the same day, appellant Lee told defendant
Daniels over the phone that they “need to sit down and talk and put they
heads together.” Defendant Daniels replied, “Yeah. TS. If it say I got . . . my
game before the shit happened [¶] . . . [¶] I’m good right? On my—like on
the registration paper?” Also that day, defendant Daniels told a man named
Reginald Ellison over the phone that the police “put another sketch out, cu[z].
They put another description out and one of the descriptions is my size.”



13     John W. Robinson was charged in this case with one count of accessory
after the fact (§ 32; count 7), and possession for sale of cocaine base (Health &
Saf. Code, § 11351.5; count 8). He was not tried alongside appellants and
their codefendants. The jury in this case was instructed not to speculate
about or consider counts 7 or 8.


                                         20
Defendant Daniels asked Reginald Ellison to “[c]hange the [color or]
something. They . . . lookin’ for a brown Buick, Reggie.”
      Appellant Barnes spoke to appellant Lee on April 11, 2017. When
appellant Barnes began speaking about various unidentified text messages,
appellant Lee cut him off. Appellant Lee stated, “I don’t got nothing to talk
about.” He then stated, “I ain’t gonna talk about none of it, cuz. Like, if
niggas ain’t—you know, if niggas ain’t talkin’ about gettin’ at these snitches
cuz, it’s nothin’. I don’t wanna talk about nothin’ else.” Then, appellant Lee
stated, “it’s fucked with the police talkin’ about—it’s too late for all of that.
They already got what they got. They already doin’ what the fuck they doin’,
so fuck worrying about them. The only thing. . . [¶] . . . to worry about now
is . . . that—circle get-together.” Appellant Barnes asked, “when can we link
up and talk about that?” Appellant Lee replied, “whenever it’s convenient,
we around each other somewhere—we’re around the same area or something
you know.”
      On April 11, 2017, Officer Gomez received another call from a person
he later identified as defendant Daniels. The caller, who identified himself as
“William Shamburger,” stated that he had witnessed the Vigil shooting.
Defendant Daniels stated that the shooting “was an inside job” by another
gang, the Squiggly Lanes. He identified two cars that were involved in the
shooting: a brown Mercury and a black Suburban. He continued, “I don’t
think the second vehicle was the one that did the shooting sir, it wasn’t the—
the Buick sir, I mean the Mercury, or what do you guys say. . . . Yeah that’s a
Mercury sir, to me. I seen the front of it.” He also said that one of the
victims named “Antoine” (in reference to Antoine Sutphen) had recently
killed a member of the Squiggly Lanes in Las Vegas. Defendant Daniels
stated that the Squiggly Lanes had placed a hit on Antoine.



                                         21
      Appellants Barnes and Robinson spoke again on April 14, 2017.
During the call, appellant Robinson asked if appellant Barnes had spoken
with “fat nigga” (defendant Daniels’s gang monikers were “Fat Daddy” and
“Fat Boy”) to “figure out where his head [is] at.”
      On April 26, 2017, Officer Gomez went to an apartment complex
parking lot in the City of Los Angeles where he met with Reginald Ellison,
the person whom defendant Daniels had asked to change his car’s paint color.
A Buick Century was located at the parking lot. Suspecting the car could be
defendant Daniels’s, 14 Officer Gomez impounded the car and executed a
search warrant. Ellison provided Officer Gomez with the certificate of title to
the car. The certificate matched the vehicle identification number, and listed
a transfer of ownership from defendant Daniels to Ellison on January 5,
2017—one day before the Vigil shooting. After the Buick Century was
impounded, two forensic specialists assisted Officer Gomez in processing and
photographing car. At the request of Officer Gomez, one of the forensic
specialists scratched off the topcoat of the car’s exterior paint, revealing a tan
or brown colored coat of paint underneath, which was consistent with the
description of the vehicle used during the Vigil shooting. During a search of
the car, Officer Gomez retrieved defendant Daniels’s credit card from
underneath the car’s driver’s seat.
      In phone conversations on April 28, 2017, appellant Lee coordinated
with defendant Vasquez and appellant Barnes about meeting at a fast-food



14    Pasadena Police Department Detective Jason Cordova testified that he
personally observed defendant Daniels driving a brown Buick sedan on
March 5, 2017. The license plate number that Detective Cordova had
recorded matched the number on the car Officer Gomez saw in the apartment
complex parking lot.


                                       22
parking lot in Azusa. Several officers responded to the parking lot and
conducted surveillance. The officers observed defendant Vasquez and
appellants Lee, Barnes, and Robinson inside a blue sedan. The officers then
watched as appellant Barnes and defendant Vasquez got out of the vehicle
and drove away in separate cars. Appellants Lee and Robinson drove away
in the same blue sedan.
      Following appellant Lee’s arrest on June 1, 2017, officers seized from
his home four hats (one Washington Nationals hat, one blue hat with a
lowercase “d,” and two blue Detroit Tigers hats) and a gold chain with a lower
case “d” emblem. Detective Thomas testified that DDC adopted logos from
the Detroit Tigers and Washington Nationals. He also testified that DDC
used the City of Duarte’s logo—a lowercase “d” with an arrow on the end.
      Appellant Barnes was also arrested at his home on June 1, 2017.
Pursuant to a search warrant, officers seized and downloaded data from five
cellular phones found inside appellant Barnes’s home. Officer Gomez
testified that one photo saved on the phones showed appellants Robinson,
Barnes, and Lee standing next to each other. Another photo depicted
appellant Barnes’s haircut, which included references to “2100” (the 2100
block of Felberg Avenue is in Duarte) and a lower case “d.” A series of five
photographs in a collage depicted the burning of a red “doo-rag” while
someone held a blue hat with a “d” emblem.
      Defendant Daniels was arrested by United States Marshals in rural
Mississippi in September 2017. Officer Gomez was present for the arrest.
      On August 10, 2017, Los Angeles Sheriff’s Deputy Jose Garcia was
working his shift inside a Los Angeles County jail when he came into contact
with appellant Lee. Deputy Garcia asked appellant Lee where he was going.
Appellant Lee reached into his pocket and produced a pass. As he did so,



                                      23
another piece of paper fell out of his pocket. Garcia recognized the piece of
paper as a “kite,” a term used to describe written messages that inmates pass
to each other in the jail. The kite stated in part, “From your home put
Brandon’s death spot into your Goggle [sic] map and see the distance.”


B.    Defense Evidence
      Defendant Vasquez and Appellants Lee and Barnes presented no
affirmative evidence in their defense. Appellant Robinson’s only witness was
Officer Gomez, whom he recalled to the stand for reasons not relevant to the
issues in this appeal.


                                DISCUSSION
A.    Exclusion of Evidence of Derrell Davis’s Potential Involvement in the
      Douglas and Vigil Shootings

      I.    Relevant Background
      The issue of third-party culpability was handled piecemeal throughout
the trial. We therefore summarize the import of the proceedings as a whole
rather than discuss each procedural event as it unfolded during the trial.
      To raise a reasonable doubt as to his own guilt, appellant Lee sought to
introduce evidence at trial that Derrell Davis, a documented member of the
Altadena Blocc Crips (another rival gang of PDL), was somehow involved in
the Douglas shooting and Vigil shooting. Regarding the Douglas shooting,
appellant Lee sought to introduce evidence that Pasadena Police Department
sergeant Anthony Russo, another investigating officer in this case, once
considered Davis a suspect in the Douglas shooting. As part of his
investigation, sergeant Russo obtained cellular tower data from Davis’s
phone and determined that he had been in La Cañada (north of the Douglas



                                       24
shooting) at 9:35 p.m. on December 22, 2016, which was around 12 minutes
before the shooting. Davis’s phone used a cellular tower closest to the
shooting scene around 11:03 p.m. when two videos were posted to Davis’s
Snapchat account. In the first video, Davis drove his car through the street
while officers were at the scene of the shooting. An unidentified voice in the
background stated, “somebody got served; on Altadena cuz, fuck licks.” The
term “licks” refers disparagingly to PDL gang members. In the second video,
Davis can be seen holding guns and throwing gang signs alongside other
individuals in a park. In the early morning hours of December 23, 2016,
Davis was involved in another shooting at an Altadena drive-thru restaurant.
Sergeant Russo collected an expended cartridge case from near the scene of
the shooting and sent it for comparison against the cartridges collected from
the Douglas shooting. It was later determined that the cartridges had been
fired from different guns.
      With regard to the Vigil shooting, appellants and their codefendants
sought to introduce statements that Leonard Howard (one of the witnesses to
the Vigil shooting) had made to the police during an interview after the
shooting. 15 In one part of the interview, Howard told the police he had
received threatening text messages from Davis at unspecified dates. In one
message, Davis sent Howard a photograph of himself holding a grenade and
stating, “I could have got you, but I didn’t want to. I’m going to get you the
next time.” 16 In another part of his interview, Howard told the police he had


15    Howard’s interview was not introduced into evidence at trial, and is not
part of the record on appeal. The statements appellants sought to introduce
were discussed at sidebar conferences during trial.

16    As to the written caption appearing in the photograph, the court
sustained an objection based on relevance and hearsay.


                                       25
seen a white Dodge Charger on Fair Oaks Avenue the night of the shooting
that may have been associated with Davis. Howard then told the police, “I
don’t know if it was really them” in reference to Davis.
      The court held a first hearing to determine whether to admit the
proffered evidence, and later revisited the issue throughout the trial. In
substance, the prosecutor argued that while Davis’s motive and opportunity
to commit both shootings could be established by the proffered evidence,
under People v. Hall (1986) 41 Cal.3d 826 (Hall), neither motive nor
opportunity are bases on which to admit third party culpability evidence.
Because the evidence did not establish Davis’s role in the Douglas or Vigil
shootings, the prosecutor requested that the court exclude the evidence as
irrelevant under Evidence Code section 352. Defense counsel argued that the
evidence established not only motive, but direct evidence that Davis was
present “at both crime scenes.” The court disagreed, finding the evidence did
not directly or circumstantially link Davis to the perpetration of either
shooting. The court excluded the evidence.
      Nonetheless, at trial the court allowed defense counsel to impeach
Leonard Howard through statements he had purportedly made to the police.
Howard was asked whether he had told the police he had seen Derrell Davis
drive a white Dodge Charger on Fair Oaks Avenue or Claremont Street the
night of the Vigil shooting. Counsel also asked whether Howard had told the
police that the vigil had moved after Howard saw Davis’s car nearby.
Howard testified that he could not recall making these statements to the
police.




                                       26
      II.   Analysis
      Appellants Lee, Robinson, and Barnes assert their convictions on
counts 1 (conspiracy to commit murder), 2 and 3 (first degree murder of
Sutphen and Duncan), and 4 and 9 (attempted murder of Janell Lipkin and
Wright), must be reversed because the trial court erred in excluding evidence
that Davis was involved in the Douglas and Vigil shootings. Appellants also
assert that the court erred by not expressly referring in its ruling to the
factors set forth in Evidence Code section 352. We reject both contentions.
      To be admissible, evidence of a third person’s culpability “need not
show ‘substantial proof of a probability’ that the third person committed the
act; it need only be capable of raising a reasonable doubt of defendant’s guilt.
At the same time, we do not require that any evidence, however remote, must
be admitted to show a third party’s possible culpability.” (Hall, supra, 41
Cal.3d at p. 833.) Evidence of “motive or opportunity to commit the crime in
another person, without more, will not suffice . . . : there must be direct or
circumstantial evidence linking the third person to the actual perpetration of
the crime.” (Ibid.)
      “‘[C]ourts should simply treat third-party culpability evidence like any
other evidence: if relevant it is admissible ([Evid. Code,] § 350) unless its
probative value is substantially outweighed by the risk of undue delay,
prejudice, or confusion ([Evid. Code,] § 352).’” (People v. Lewis (2001) 26 Cal.
4th 334, 372 (Lewis).) We review the trial court’s exclusion of third party
culpability evidence for abuse of discretion and must affirm if the court’s
ruling is correct on any ground. (People v. Turner (2020) 10 Cal.5th 786, 817
(Turner); People v. Ghobrial (2018) 5 Cal.5th 250, 283.)
      We find no abuse of discretion in the court’s ruling in this case.
Notably absent is any evidence creating a reasonable inference that Davis



                                       27
was somehow involved in the murders committed in the Douglas or Vigil
shootings. The proffered evidence merely suggested that Davis might have
been in the area of the shootings, was an Altadena Blocc Crips member, and
had a motive to target PDL members. Nothing suggested he was actually
involved in any of the relevant events of the two shootings. (See Lewis,
supra, 26 Cal.4th at p. 373 [“evidence is irrelevant if it produces only
speculative inferences”]; Turner, supra, 10 Cal.5th at p. 817 [“[w]e have
repeatedly upheld the exclusion of third party culpability evidence when the
third party’s link to a crime is tenuous or speculative”]; accord, People v.
Panah (2005) 35 Cal.4th 395, 481, People v. Gutierrez (2002) 28 Cal.4th 1083,
1135–1137.) Further, even had the evidence somehow connected Davis to the
shootings, there was nothing to show how his supposed involvement had a
tendency in reason on the entire record—including the exceptionally strong
evidence linking appellant Lee to both shootings, and appellants Robinson
and Barnes to the Vigil shooting—to exonerate appellants.
      Finally, we find no error in the court’s failure to expressly weigh the
factors set forth in Evidence Code section 352. The evidence was not relevant
in the first place, as it had no tendency in reason to demonstrate Davis’s guilt
or appellants’ innocence. In any event, invocation of the Evidence Code
section 352 factors is not required if the court “clearly had the concerns of
that statute in mind when excluding the evidence. Moreover, express
reliance on section 352 is not required because we must affirm if the court’s
ruling is correct on any ground.” (Turner, supra, 10 Cal.5th at pp. 817–818.)
Viewing the court’s ruling in context (particularly the prosecutor’s request
that the court exclude the evidence under Evidence Code section 352), the
court clearly had that statute in mind when making its ruling.




                                       28
B.    Kill Zone Instruction on Attempted Murder
      Appellants Lee, Robinson, and Barnes contend there was insufficient
evidence to warrant a jury instruction on the “kill zone” theory of attempted
murder under People v. Canizales (2019) 7 Cal.5th 591 (Canizales). We agree
the evidence was insufficient, but find the error harmless.


      I.    Governing Law
      Attempted murder requires the specific intent to kill the victim(s), and
the commission of a direct but ineffectual act toward completing the killing.
(People v. Sanchez (2016) 63 Cal.4th 411, 457.) As here relevant, there are
two scenarios in which a defendant concurrently intends to kill multiple
victims. (See People v. Stone (2009) 46 Cal.4th 131, 141 (Stone); People v.
Bland (2002) 28 Cal.4th 313, 329 (Bland).)
      Under one scenario, a defendant intends primarily to kill a specific
victim while concurrently intending to kill others within a zone of fatal harm
or “kill zone.” (Canizales, supra, 7 Cal.5th at p. 603; Bland, supra, 28 Cal.4th
at p. 329.) The Supreme Court in Canizales narrowed the circumstances in
which courts may instruct on this kill zone theory. The Court held that the
kill zone theory applies only when “(1) the circumstances of the defendant’s
attack on a primary target, including the type and extent of the force the
defendant used, are such that the only reasonable inference is that the
defendant intended to create a zone of fatal harm—that is, an area in which
the defendant intended to kill everyone present to ensure the primary
target’s death . . . and (2) the alleged attempted murder victim who was not
the primary target was located within that zone of harm.” (Canizales, supra,
7 Cal.5th at p. 607.)




                                      29
      Another scenario of concurrent intent exists when a defendant
indiscriminately fires into a group of people with the intent to kill “a random
person rather than a specific one.” (Stone, supra, 46 Cal.4th at p. 141; see
also id. at p. 140 [a primary target is “not required” under such scenario].)
Under this theory, the defendant need only intend to kill “anyone who got in
the way of his bullets.” (People v. Thompkins (2020) 50 Cal.App.5th 365, 396
(Thompkins).)
      We independently review the record to determine whether substantial
evidence supports a jury instruction. (People v. Kerley (2018) 23 Cal.App.5th
513, 565.) If the record does not support the instruction, we must reverse the
conviction on which the instruction is based unless the error was non-
prejudicial. (Canizales, supra, 7 Cal.5th at pp. 613–614.)
      Different standards of prejudice apply to different instructional errors.
(Canizales, supra, 7 Cal.5th at p. 613, citing People v. Guiton (1993) 4 Cal.4th
1116, 1128–1129 (Guiton).) For factually unsupported but legally sound
instructions, we may reverse only when the record “affirmatively
demonstrates a reasonable probability that the jury in fact found the
defendant guilty solely on the unsupported theory.” (Guiton, supra, at
p. 1130.) For legally inadequate instructions, we may reverse only if there is
a reasonable likelihood that the jury understood and applied the instruction
in a legally impermissible manner. (Canizales, supra, at p. 614.)


      II.   Use of the Kill Zone Instruction in This Case
      To convict appellants and their codefendants of the attempted murders
of Janell Lipkin and Shamark Wright in the Vigil shooting (counts 4 and 9),
the jury was instructed that it must find beyond a reasonable doubt that
appellants and their codefendants intended to kill a person, and took at least



                                       30
one direct but ineffective act toward killing another person. (CALCRIM No.
600.) The instruction also provided as follows: “A person may intend to kill a
specific victim or victims and at the same time intend to kill everyone in a
particular zone of harm or ‘kill zone.’ In order to convict the defendant of the
attempted murder of Janell Lipkin and Shamark Wright, the People must
prove that the defendant not only intended to kill Antione [sic] Sutphen and
Ormoni Duncan but also intended to kill everyone within the kill zone. If you
have a reasonable doubt whether the defendant intended to kill Antione [sic]
Sutphen and Ormoni Duncan by killing everyone in the kill zone, then you
must find the defendant not guilty of the attempted murder of Janell Lipkin
and Shamark Wright.”
      The prosecutor also argued to the jury the following: “You don’t have to
find that [the defendants] intended to kill anyone specific but that they
actually saw a person, and they intended to kill a person.” The prosecutor
continued: “You will see that there’s some instruction about the kill zone
theory. So another theory where you can find them guilty of the attempted
murders . . . is if, for example, you thought they didn’t see who they were
shooting at, but they were intending to kill Antoine Sutphen and Ormoni
Duncan, and while they were shooting at [them], they sprayed the entire area
with shots to kill everyone in that zone. And if Janell Lipkin and Shamark
Wright were in that zone, then the defendants would be guilty of attempted
murder under a kill zone theory; that they, essentially, created a kill zone
where they intended that everyone in that zone die.”


      III.   Analysis
      We agree with appellants that the trial court erred by giving the kill
zone instruction in this case. Nothing about the circumstances surrounding



                                       31
the Vigil shooting suggests that Duncan or Sutphen were primary targets, or
that the appellants and their codefendants intended to kill them by creating
a fatal zone of harm.
      The error, however, was harmless. To begin with, we find the
instruction to be factually unsupported, but legally sound. (Canizales, supra,
7 Cal.5th at p. 613.) The jury received an instruction requiring an intent to
kill two primary targets (Sutphen and Duncan), the creation of a “‘kill zone,’”
and an intent to kill everyone within that fatal zone of harm, including Janell
Lipkin and Shamark Wright. (CALCRIM No. 600.) This instruction, which
was made prior to Canizales, properly instructed the jury on both prongs of
the test formulated in Canizales.
      Appellants assert that the instruction, combined with the prosecutor’s
closing remarks, created a “significantly broader” definition of the kill zone
theory. Appellants appear to argue that the prosecutor’s closing argument
reduced the requisite intent to kill everyone within the zone of harm to a
mere conscious disregard of the risk of serious injury or death.
      We are not persuaded. Nothing in instruction or closing argument
suggested that the jury could convict the defendants if the shooters simply
created a zone in which the victims could be killed. (Compare Canizales,
supra, 7 Cal.5th at pp. 613–614 [improper argument to the jury that “‘people
are within the zone that they can get killed’” was “significantly broader than
a proper understanding of the theory permits”].) Rather, the relevant jury
instruction confirmed the necessity that the shooters created a zone in which
they intended that every person in the zone would be killed. The prosecutor’s
closing remarks did nothing to broaden the mental state required; they
actually reinforced the jury’s understanding that the defendants were
required to fire gunshots “to kill everyone in that zone.”



                                       32
      There being no legally inadequate ground on which the jury could apply
the kill zone instruction, we must determine whether the record affirmatively
demonstrates a reasonable probability that the jury found appellants guilty
under the kill zone theory. (Guiton, supra, 4 Cal.4th at p. 1130.)
      The facts in this case do not present a scenario in which an intent to
kill one victim was clearer than an intent to kill another. On the contrary,
the evidence overwhelmingly established an indiscriminate drive-by shooting.
(See Stone, supra, 46 Cal.4th at p. 141; Thompkins, supra, 50 Cal.App.5th at
p. 396.) Defendants ambushed a closely congregated group of people (some
separated by one or two feet) under the cover of night and fired over 20 shots
from five different firearms in one direction toward the group. (Compare
People v. Cardenas (2020) 53 Cal.App.5th 102, 116 [shooter fired directly at
one victim from close range and continued firing toward that specific victim,
leading to reasonable inference shooter did not intend to kill those who were
not in the line of gunfire].) Nothing in the ballistics evidence suggests that
Sutphen and Duncan were primary targets. On the contrary, the decedents
sustained fewer gunshot wounds than the surviving victims (Janell Lipkin
and Shamark Wright). Thus, because the evidence virtually compelled a
finding that appellants and their codefendants fired repeatedly at a group of
individuals with the intent to kill every person in the line of fire, a theory the
prosecutor correctly argued to the jury, the record does not “affirmatively
demonstrates a reasonable probability that the jury in fact found
[defendants] guilty solely on the unsupported [kill-zone] theory.” (Guiton,
supra, 4 Cal.4th at p. 1130.) Accordingly, reversal is not warranted.




                                        33
C.      Sufficiency of the Evidence of Conspiracy to Commit Murder
        Emphasizing the absence of direct evidence of an agreement among
themselves and their codefendants to commit murder in the Vigil shooting,
appellants Lee, Robinson, and Barnes contend there was insufficient evidence
to support the jury’s finding that they conspired to commit murder. We
disagree.
        Conspiracy to commit murder requires the intent to agree or conspire,
intent to commit murder, and an overt act that is committed in California by
one or more of the conspirators. (People v. Juarez (2016) 62 Cal.4th 1164,
1169; People v. Swain (1996) 12 Cal.4th 593, 600.) Intent to agree or conspire
need not be proven by an express agreement, but may be established by
evidence supporting an “‘“an inference that the parties positively or tacitly
came to a mutual understanding to commit a crime. [Citation.] The
existence of a conspiracy may be inferred from the conduct, relationship,
interests, and activities of the alleged conspirators before and during the
alleged conspiracy.”’ [Citation.]” (People v. Penunuri (2018) 5 Cal.5th 126,
145.)
        When considering a challenge to the sufficiency of the evidence to
support a conviction, we review the record in the light most favorable to the
judgment to determine whether it contains substantial evidence from which a
reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt. (People v. Lindberg (2008) 45 Cal.4th 1, 27 (Lindberg).)
        Here, appellants do not dispute that the evidence was sufficient to
prove that appellant Lee killed Brandon Douglas in the Douglas shooting and
that members of DDC committed the Vigil shooting. They contend only that
there was no direct evidence of an agreement to commit murder in the Vigil
shooting in which appellants were personally involved. That may be true,



                                        34
but ample circumstantial evidence, a category of evidence often used to
establish criminal conspiracy (see People v. Homick (2012) 55 Cal.4th 816,
835 (Homick)), supported the jury’s finding.
      On December 22, 2016, appellant Lee shot and killed Brandon Douglas.
On January 6, 2017, the Duarte shooting occurred in DDC territory, a
potential act of retaliation by PDL for the Douglas killing. Hours after the
Duarte shooting occurred in DDC territory, the Vigil shooting occurred in
PDL territory. To make clear to all present that the Vigil shooting was an act
of retaliation by DDS in the ongoing rivalry with PDL, one of the
perpetrators yelled out the term “slobs,” a term of disrespect referring to
members of PDL.
      None of the defendants in this case had a more personal interest in the
Vigil shooting than appellant Lee: the shooting occurred at a ceremony to
mourn the death of Douglas, the PDL associate defendant had killed nine
days earlier. Moreover, the shooting was an act of retaliation against PDL in
response to the Duarte shooting which, in turn, was PDL’s retaliation for
defendant’s murder of Douglas.
      Furthermore, appellant Lee’s interest and participation in the planning
and execution of the Vigil shooting can be reasonably inferred from his
ongoing cellular communication with appellants Robinson and Barnes and
their codefendants, and appellant Lee’s movement before and after the Vigil
shooting. Minutes after the Duarte shooting, defendant Daniels traveled
from Duarte westbound along interstate 210 toward Pasadena. While
moving about in Pasadena, he communicated with appellants Barnes and
Robinson (each in the same area of Duarte), and appellant Lee, who at the
time was in La Verne. Then, around 11:00 p.m., all of the defendants were in
the same area of Duarte before they moved westward along interstate 210.



                                       35
Although appellant Lee did not use his phone around the time of the
shooting, his cohorts—appellants Robinson and Barnes, and defendant
Daniels—did, placing them in areas of Pasadena covering the scene of the
shooting prior to and immediately following the shots-heard call. 17 (Cf.
People v. Navarro (2021) 12 Cal.5th 285, 304 (Navarro) [conspiracy to commit
murder reasonably inferred from the defendant’s cellular phone contact with
several co-conspirators before the killing and “continuing through the
night”].)
      This evidence as a whole amply supports a finding that appellants Lee,
Robinson, and Barnes, and defendant Daniels executed an implicit or explicit
mutual plan to commit murder in the Vigil shooting as retaliation for the
Duarte shooting.
      This case is readily distinguishable from United States v. Garcia (9th
Cir. 1998) 151 F.3d 1243, on which appellant Lee relies. (See id. at pp. 1244,
1247 [government presented no evidence to explain series of events preceding
shooting to establish an implicit or explicit agreement].) In any event, that a
contrary finding can be reconciled with the facts in this case does not mean
the evidence was insufficient to support the verdict. (Lindberg, supra, 45
Cal.4th at p. 27; see Navarro, supra, 25 Cal.5th at p. 306 [reviewing courts
must review “the sufficiency of the evidence to support a criminal conviction
. . . [and] not to weigh the evidence to determine the most likely
interpretation”].)




17    Cellular phones that used towers covering the shooting scene and
surrounding areas in Pasadena included defendant Daniels’s phone
(11:34-11:53 p.m.), appellant Barnes’s phone (11:43-11:51 p.m.), and
appellant Robinson’s phone (11:34 p.m.).


                                       36
D.    Errors in the Admission of Evidence
      Appellants Lee, Robinson, and Barnes raise several claims of
evidentiary error. 18 We review these claims under the abuse of discretion
standard, and will not disturb the trial court’s rulings unless it exercised its
discretion in an arbitrary, capricious, or patently absurd manner. (People v.
McCurdy (2014) 59 Cal.4th 1063, 1095, 1108 (McCurdy).) Similar to its
treatment of third-party culpability evidence, the trial court addressed the
evidentiary issues at various times during the trial. As we shall discuss, we
find no abuse of discretion in the trial court’s rulings.


      I.    Evidence of Gang Membership and Participation
      Appellants contend the trial court erred by admitting various types of
gang evidence, including graffiti observed by officers before and after the
Douglas and Vigil shootings, appellants’ gang tattoos and monikers, and
photographs of defendant Daniels and appellant Barnes making gang signs.
Appellants assert this evidence was irrelevant, cumulative, and highly
prejudicial. We disagree.


                              a.    Governing Law
      Except as otherwise provided by statute, “all relevant evidence is
admissible (Evid. Code, § 351; see also Cal. Const., art. I, § 28, subd. (d)), and
relevant evidence is defined as evidence ‘having any tendency in reason to
prove or disprove any disputed fact that is of consequence to the
determination of the action.’ (Evid. Code, § 210.) Evidence is relevant if it


18    Trial counsel for each defendant stipulated that any objection made by
one defendant would be deemed to have been made by all defendants. When
discussing the relevant background, we refer to “defense counsel” for ease of
reading.

                                        37
tends ‘“logically, naturally, and by reasonable inference” to establish material
facts such as identity, intent, or motive. [Citations.]’ [Citation.]” (People v.
Williams (2008) 43 Cal.4th 584, 633–634.) Evidence that is relevant may still
be excluded “if its probative value is substantially outweighed by the
probability that its admission will . . . create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury.” (Evid. Code,
§ 352.)
      Evidence of a defendant’s gang affiliation—including evidence of gang
territory, membership, signs and symbols, beliefs and practices, criminal
enterprises, rivalries, and the like—is often relevant and admissible to prove
identity, motive, and intent. (People v. Franklin (2016) 248 Cal.App.4th 938,
953; see People v. McKinnon (2011) 52 Cal.4th 610, 655; People v. Hernandez
(2004) 33 Cal.4th 1040, 1049; People v. Williams (1997) 16 Cal.4th 153, 193.)
Gang evidence is also relevant to prove an underlying crime was committed
for the benefit of, at the direction of, or in association with a criminal street
gang for purposes of imposing a gang-related enhancement or special
circumstance allegation. (§§ 186.22, subds. (b)(1), (f), 190.2, subd. (a)(22); see
People v. Rivera (2019) 7 Cal.5th 306, 331-332.)


                           b.    Relevant Background
      The prosecution sought to introduce video and photographic evidence of
gang graffiti appearing at the Community Arms and Kings Villages
apartment complexes in June 2016. The prosecution argued the evidence,
including a video of defendant Daniels, appellant Barnes, and La’Shaun
Morgan (a fellow member of DDC) tagging in PDL territory, was relevant to
motive to commit the shootings in a rival stronghold. Defense counsel
objected to the evidence, and argued that the timing of the graffiti (appearing



                                        38
seven months before the Vigil shooting) rendered the evidence irrelevant and
lacking in probative value. The court overruled the objections, finding the
evidence to be relevant and probative on the existing animus between the
gangs, and to appellant Barnes’s and defendant Daniels’s gang membership
and familiarity with Kings Villages.
      The prosecution introduced into evidence several photographs of the
June 2016 graffiti. Pasadena Police Department Officer Trevon Sailor
testified that he had taken the pictures appearing in the Community Arms
apartment complex. In the pictures, he identified several terms referencing
DDC and disparaging PDL, including: “Roc Crip Danga Lanes K,” “LK [and]
BK,” and “2100 Goodall Three Times Moving, WS, Duroc, Fuc Baby Ed, Mr.
Danga Lanes K.” 19 According to the gang expert, Detective Thomas, the June
2016 graffiti coincided with attacks and violence between DDC and PDL.
      During his testimony, Pasadena Police Department Detective Edgar
Sanchez (another investigating officer in this case) was shown a video of
three individuals spray painting a wall of the Community Arms apartment
complex. Based on his own experience handling the investigation, Detective
Sanchez identified the individuals as defendant Daniels, appellant Barnes,
and La’Shaun Morgan. Detective Thomas testified that the video “re-
affirmed” his belief that defendant Daniels and appellant Barnes were active
members of DDC.
      The prosecution also requested permission to introduce photographs
that had been taken in February 2017 of graffiti appearing in a bathroom
stall in an area claimed by DDC. The prosecution argued the evidence would


19    According to Officer Sailor, Baby Ed is a well-known PDL member.
Officer Sailor also testified that “LK” and “BK” refer to Lanes Killer and
Bloods Killer.


                                       39
be used to respond to defense counsel’s questioning whether the Douglas and
Vigil shootings enhanced DDC’s reputation. Over defense counsel’s relevance
and Evidence Code section 352 objections, the court granted the request.
      During redirect examination, Detective Thomas testified that he had
seen photographs of graffiti in DDC territory around February 2017, which
coincided with lesser attacks on the gang following the Douglas and Vigil
shootings. In photographs shown the jury, Detective Thomas identified
portions of the graffiti in which DDC had taken credit for the shootings,
including: “We up one,” “187 All,” and “Fucc Slobs.”
      Finally, the prosecution sought to introduce evidence of the defendants’
gang monikers and tattoos. Over defense counsel’s relevance and Evidence
Code section 352 objections, the court admitted the evidence, finding it
relevant and probative on gang membership, and the degree to which each
defendant participated in DDC.
      Detective Thomas testified that he had personally contacted the
defendants in the past and knew them by their respective gang monikers.
From various photographs shown to the jury, Detective Thomas identified
gang tattoos on each defendant. Based on these tattoos, Detective Thomas
opined that each was a member of DDC. Detective Thomas was also shown
multiple photographs of the defendants. In several photographs, appellants
Lee and Robinson were depicted wearing clothing and jewelry associated with
DDC, including a Detroit Tigers hat, a necklace with a lowercase “d” design,
and blue shoes.


                                 c.   Analysis
      The trial court in this case carefully considered the probative value of
the various types of gang evidence against its potential for prejudice, and



                                      40
ruled that the evidence was admissible. The court did not abuse its
discretion by so ruling. (McCurdy, supra, 59 Cal.4th at pp. 1095, 1108.)
      The June 2016 gang graffiti was relevant to establish motive by
showing the existence of an ongoing war between DDC and PDL. The
February 2017 graffiti was relevant to prove the identity of appellants and
their codefendants as perpetrators and coconspirators. The jury could readily
infer from the video depicting defendant Daniels and appellant Barnes
tagging a Community Arms complex wall that each was familiar with the
area in which the Vigil shooting took place. Further, the February 2017
graffiti claimed responsibility for the Vigil shooting, and used the very same
derogatory term (“slobs”) that one of the shooters shouted during the Vigil
shooting. The timing in which law enforcement observed these pieces of
graffiti (six months before, and one month after the Vigil shooting) did not
deprive the evidence of its probative value. (See People v. Gionis (1995) 9
Cal.4th 1196, 1213–1214 (Gionis) [statements are not necessarily “remote as
to be lacking in probative value” if they are made “almost a year and a half”
after the crimes].) “[W]hether the statements reflected merely a transitory
state of mind, as opposed to something more [enduring], was a question for
the jury to decide.” (Id. at p. 1214.)


      II.   Appellant Lee’s Google Searches and Text Message
      Appellants contend the court erred by admitting Google searches
appellant Lee had made on January 30, 2017 (several weeks after the Vigil
shooting) for how to maintain and break down Glock firearms. They also
contend that the court erred by admitting an April 3, 2017 text message
appellant Lee sent to appellant Robinson, which depicted four firearms with
the following message: “40/450, 9/350, 380/100, 38/250.” Appellants assert



                                         41
the evidence of his Google searches, and the content of appellant Lee’s text
message, amounted to irrelevant and prejudicial propensity evidence. They
also contend that the origin of the text message was not properly
authenticated. We disagree.


                            a.    Relevant Background
      The prosecution requested permission to introduce evidence obtained
from appellant Lee’s Google subscriber information, including internet
searches he had made regarding Glock firearms. Over a defense objection
that the evidence of the searches was irrelevant and inadmissible under
Evidence Code section 352, the court admitted the evidence.
      Detective Russo testified that he had authored a search warrant for
appellant Lee’s Google subscriber information, which included his contacts
and internet searches. After reviewing the information provided by Google,
Detective Russo testified that appellant Lee had entered the following
internet searches on January 30, 2017: “Glock 19 cleaning and lubrication”;
“how to clean a Glock at home”; “how to sand a gun barrel down”; the “best
sandpaper for a Glock slide”; “looking for gun shops in Duarte”; and “price of
a Glock 19 gen 3 firing pin.” A Glock 19 is a .9 millimeter handgun. Based
on her analysis in this case, senior criminalist Whitehead testified that a
Glock handgun “could be a candidate” responsible for firing .9 millimeter
cartridge cases collected at the Vigil shooting scene. She also testified that
“sanding down a barrel” could refer to refinishing the barrel or changing its
rifling to affect a projectile analysis.
      The prosecution also sought to introduce a text message sent from
appellant Lee’s cell phone to appellant Robinson. The court overruled
defendant Lee’s objections based on foundation, relevance, and Evidence



                                           42
Code section 352 objection, but informed the prosecution that it would have
to lay a foundation for the text message.
      Detective Sanchez testified that the wiretap of appellant Lee’s phone
intercepted an April 3, 2017 text message. The message appeared on a line
sheet used to annotate calls or messages. The line sheet identified an
outgoing phone number (appellant Lee’s), incoming phone number (appellant
Robinson’s), date (April 3, 2017), and time (7:49 p.m.). The line sheet listed
verbatim the language appearing in the text message and included a
photograph that had been attached to the message. The text message
showed a photograph of four firearms with the following message (inferably
referring to caliber and sales price for each of the four depicted gun): “40/450,
9/350, 380/100, 38/250.”


                                 b.    Analysis
      Both categories of evidence at issue here—the April 2017 text message
of firearms sent by appellant Lee to appellant Robinson, and the January
2017 Google searches—were relevant and probative on appellant Lee’s
connection to the crimes in this case, namely the use of a firearm to commit
murder and attempted murder. The evidence did not show appellant Lee’s
propensity to shoot people, but rather that he had access to and familiarity
with the same caliber of firearms that had been used during the shootings—
either a .40 caliber Smith & Wesson or .38 special during the Douglas
shooting, and a .9 millimeter during the Vigil shooting. (See Homick, supra,
55 Cal.4th at p. 876 [defendant’s possession of same type of weapon used in
the shooting probative of whether he was connected]; People v. Riser (1956)
47 Cal.2d 566, 577 [possession of weapons that could have been employed
during a homicide is permissible when the specific type of weapon used is not



                                       43
known], overruled on another ground in People v. Morse (1964) 60 Cal.2d 631;
cf. People v. Henderson (1976) 58 Cal.App.3d 349, 360–361 [error to permit
inquiry into possession of weapon wholly unconnected to the charged crime];
McKinney v. Rees (9th Cir. 1993) 993 F.2d 1378, 1381–1384 [same].) Thus,
the evidence was not inflammatory, confusing, or prejudicial under Evidence
Code section 352.
      The April 3, 2017 text message was also properly authenticated. A
writing must be authenticated before it may be admitted into evidence.
(Evid. Code, § 1401, subd. (a); People v. Goldsmith (2014) 59 Cal.4th 258, 266
(Goldsmith).) To authenticate a writing, the proponent must introduce
evidence sufficient to sustain a finding that it is the writing he or she claims
it is, or establish such facts “by any other means provided by law.” (Evid.
Code, § 1400.) The proponent may rely on circumstantial evidence or the
writing’s own content to authenticate a writing. (People v. Skiles (2011) 51
Cal.4th 1178, 1187 (Skiles); see People v. Valdez (2011) 201 Cal.App.4th 1429,
1435 (Valdez) [there is “no restriction on ‘the means by which a writing must
be authenticated’”].) The fact conflicting inferences can be drawn as to the
writing’s authenticity “‘goes to the document’s weight as evidence, not its
admissibility.’ [Citation.]” (Goldsmith, supra, at p. 267.)
      Detective Sanchez’s testimony confirmed that appellant Lee’s
phone had sent the text message with particular content, at a
particular time, and to a particular person (appellant Robinson).
Contrary to appellant Lee’s suggestion, for authentication purposes (or
for any other purpose as well) no expert testimony was required to
definitively confirm that the calibers listed in the message matched the
firearms depicted in the photograph. (See Goldsmith, supra, 59 Cal.4th
at p. 267 [“‘[a]s long as the evidence would support a finding of



                                       44
authenticity, the writing is admissible’”].) The court did not abuse its
discretion by admitting appellant Lee’s Google searches and text
message.


      III.   Statements by the Codefendants
      Appellants contend that the court erred by admitting recorded
statements of the other codefendants under the coconspirator exception to the
hearsay rule. They assert that the statements do not fall under such
exception because they were made after the object of the conspiracy—
murder—had occurred.
      Appellants have not identified in any appellate brief what particular
statements they claim should have been excluded at trial, or how the
introduction of any statement was prejudicial. 20 They have thus forfeited his
contention on appeal. (See People v. Wong (2010) 186 Cal.App.4th 1433,
1446–1447, fn. 9 (Wong); Guthrey, supra, 63 Cal.App.4th at p. 1115.) In the
alternative, as we discuss, the evidence was properly admitted.




20     Appellants Robinson and Barnes have provided no argument or
discussion on any evidentiary issue, but instead have filed notices of joinder
to the argument made in appellant’s Lee’s opening brief. Appellant Lee’s
opening brief, 152 pages in total, appears to suggest that this court identify
the pieces of evidence he classifies as “telephone conversations,” “graffiti,”
and “text messages.” A considerable number of recorded conversations,
graffiti, and text messages appear in the record on appeal, consisting of over
8,000 pages of reporter’s transcript and 1,800 pages of clerk’s transcript. “It
is not the duty of a reviewing court to search the record for evidence on a
point raised by a party whose brief makes no reference to the specific pages
where the evidence can be found.” (Levin v. Ligon (2006) 140 Cal.App.4th
1456, 1486; accord Guthrey v. State of California (1998) 63 Cal.App.4th 1108,
1115 (Guthrey).)


                                       45
                             a.      Governing Law
      Hearsay evidence (out-of-court statements offered for the truth of the
matter asserted) is inadmissible unless subject to an exception. (Evid. Code,
§ 1200, subd. (b); McCurdy, supra, 59 Cal.4th at p. 1108.) Section 1223 of the
Evidence Code provides an exception if the statements were “made by the
declarant while participating in a conspiracy to commit a crime or civil wrong
and in furtherance of the objective of that conspiracy,” and were made “prior
to or during the time that the party was participating in that conspiracy.”
The conspiracy need not be charged or even prosecutable for the exception to
apply. (People v. Brown (2017) 14 Cal.App.5th 320, 332–333.)
      A conspiratorial agreement need not encompass a particular point in
time; “‘it may be flexible, occurring over a period of time and changing in
response to changed circumstances.’ . . . Performance of separate crimes or
separate acts in furtherance of a conspiracy is not inconsistent with a “single
overall agreement.”’” (People v. Vargas (2001) 91 Cal.App.4th 506, 553–554
(Vargas); see People v. Zamora (1976) 18 Cal.3d 538, 560, fn. 21 [an auto theft
ring or series of robberies may constitute a “‘continuing conspiracy’”].)
      Only a prima facie showing of a conspiracy need be made before a
coconspirator’s statement may be admitted into evidence. (People v.
Armstrong (2019) 6 Cal.5th 735, 794.) “‘It is for the trier of fact—considering
the unique circumstances and the nature and purpose of the conspiracy of
each case—to determine precisely when the conspiracy has ended.’” (People
v. Hardy (1992) 2 Cal.4th 86, 143; see also People v. Saling (1972) 7 Cal.3d
844, 852, fn. 8 [“statements which merely narrate past events are not to be
deemed as made in furtherance of a conspiracy [citations, but] such a rule
cannot be applied mechanically”].)




                                       46
                          b.    Relevant Background
      The prosecution filed a motion to admit over 20 separate statements
that investigating officers had obtained from the wiretap of the phones of
appellants and their codefendants between March 2017 and April 2018. At a
hearing on the motion, the trial court’s tentative ruling was to admit the
evidence, but it granted defense counsel’s request to file memoranda setting
forth various objections to the statements. 21
      Later at trial, outside the presence of the jury, the court considered the
defense objections. Defense counsel objected on hearsay grounds, and argued
that the conspiracy had ended before the statements were made on the
wiretap. Finding a sufficient basis to conclude there was an ongoing
conspiracy to support the statements’ admissibility under the coconspirator
exception to the hearsay rule, the court stated: “the conspiracy exists up until
the time, I believe, that the defendants are caught or the—if there [are] still
actions in furtherance of that conspiracy, it can go beyond simply when the
object of the conspiracy was committed if there is still further acts in relation
to that conspiracy.”
      As part of its instructions to the jury, the court informed the jury that
it could not consider “any statement made out of court by any of the speaker-
defendant unless the [prosecution established] by a preponderance of the
evidence that: [¶] 1. Some evidence other than the statement itself
establishes that a conspiracy to commit a crime existed when the statement
was made; [¶] 2. The speaker-defendant was a member of and participating
in the conspiracy when he made the statement; [¶] 3. The speaker-


21    The court stated that defense counsel should be prepared to address
coconspirator statements and statements against penal interest. No
memorandum on either hearsay objection appears in the record on appeal.


                                       47
defendant made the statement in order to further the goal of the conspiracy;
[¶] AND [¶] 4. The statement was made before or during the time that the
defendant was participating in the conspiracy.” (CALCRIM No. 418.)


                                c.    Analysis
      Sufficient evidence supported a finding that the defendants’ recorded
statements were made during an uncharged conspiracy to commit acts of
violence against rival PDL gang members. Separate acts in furtherance of
that overall conspiracy included the commission of shootings of persons
perceived as PDL affiliated, as well as the concealment and disposal of
evidence. (See Vargas, supra, 91 Cal.App.4th at pp. 553–554.) The 20
recorded statements identified by the prosecution in its motion relate to these
objectives. 22 (Compare People v. Dominguez (1981) 121 Cal.App.3d 481, 494–
496 [existence of conspiracy among codefendants to kill victims to promote
their own interests within their gang]; People v. Sully (1991) 53 Cal.3d 1195,
1211–1212, 1230–1231 [statements to commit a potential witness to silence
after murders were completed]; see also People v. Vega-Robles (2017) 9
Cal.App.5th 382, 432–433, disapproved on another ground in People v.
Valencia (2021) 11 Cal.5th 818.)
      Assuming arguendo that the coconspirator hearsay exception did not
apply to the statements, there is no reasonable probability that a result more
favorable to appellants would have been reached in the absence the evidence.


22    In several of the identified statements, defendant Daniels talked about
concealing and transferring ownership of his car, and retaliating against
people he and appellant Lee perceived as snitches. Other statements
identified in the motion include those made by appellants Barnes and
Robinson regarding the police’s inability to identify a car, and regarding the
identity of persons who might have been speaking with the police.


                                      48
(See People v. Watson (1956) 46 Cal.2d 818, 836; People v. Seumanu (2015) 61
Cal.4th 1293, 1308 [Watson error applies to the erroneous admission of
hearsay evidence].) First, the statements made by each codefendant
(appellants Barnes and Robinson, and defendant Daniels) were otherwise
admissible as statements by a party opponent (Evid. Code, § 1220), and were
and highly probative on the non-hearsay basis of showing each codefendant’s
consciousness of guilt. (See People v. Noguera (1992) 4 Cal.4th 599, 624–625
[statements offered to prove consciousness of guilt are not subject to the
strictures of coconspirator statements under Evid. Code, § 1223]; People v.
Curl (2009) 46 Cal.4th 339, 362 [same].)
      Second, and independently, the court’s instructions insulated
appellants from any risk of undue prejudice. (People v. Ware (2020) 52
Cal.App.5th 919, 944; People v. Dehnel (1979) 99 Cal.App.3d 404, 408–409.)
Assuming the jury agreed with appellants’ theory that the conspiracy
terminated upon completion of the Vigil shooting, CALCRIM No. 418
precluded any consideration of statements made after January 6, 2017. We
presume the jury followed this instruction. (People v. Sanchez (2001) 26
Cal.4th 834, 852.) Thus, the court’s admission of the evidence under
Evidence Code section 1223 was neither erroneous nor prejudicial. 23


      IV.   Social Media Evidence
      Appellants contend the trial court abused its discretion by admitting
messages appearing on the Facebook and Instagram accounts of defendant
Daniels and appellants Robinson and Barnes. They assert that the


23    In light of our conclusion, we do not consider the alternative contention
regarding the admissibility of the codefendants’ statements as those against
penal interest (Evid. Code, § 1230).


                                      49
certificates of authenticity introduced at trial were insufficient to
authenticate the messages appearing on social media, as “[a]nyone with the
right password” could gain access to the accounts to author the messages.
      Appellants have again failed to identify the particular messages they
assert should not have been introduced against them at trial. 24 This forfeits
the issue on appeal. Further, defense counsel did not interpose an objection
during trial on the grounds that defendant Daniels or appellants Barnes and
Robinson were not the authors of the social media messages. For this reason,
too, the contention is forfeited. (See Wong, supra, 186 Cal.App.4th at
pp. 1446–1447, fn. 9; Guthrey, supra, 63 Cal.App.4th at p. 1115; People v.
Abel (2012) 53 Cal.4th 891, 924; see also Evid. Code, § 353, subd. (a).)
Alternatively, we find the contention meritless.


                              a.    Governing Law
      The means of authenticating a writing are not limited to those
appearing in the Evidence Code. (Skiles, supra, 51 Cal.4th at p. 1187.) As
relevant here, section 1524.2 provides one means of authenticating electronic
communications seized pursuant to a search warrant. The procedures set
forth in that statute permit use of an affidavit to authenticate such records in
lieu of live testimony normally required under the business record exception
(see Evid. Code, § 1271). (§ 1524.2; Evid. Code, §§ 1561, 1562.) 25


24    Outside of referencing “social media messages of Daniels, Robinson and
Barnes” and “Facebook messages” in his briefs, appellant Lee has provided no
record citation with respect to any evidence introduced at trial.

25    Section 1524.2 sets forth the procedures by which law enforcement may
obtain records that are in the actual or constructive possession of a foreign
corporation that provides electronic communication services or remote
computing services to the general public. (§ 1524.2, subd. (b).) In response to

                                        50
                         b.    Relevant Background
      Seeking to admit evidence of photographs and messages appearing on
Facebook and Instagram accounts held by defendant Daniels and appellants
Robinson and Barnes, the prosecution argued the evidence was relevant to
each codefendant’s gang membership. Defense counsel objected to the
evidence, and argued it was lacking in foundation and did not meet the
requirements of the business record exception. Defense counsel also argued
that a Facebook employee would have to testify to the records’ authenticity.
In response, the prosecution argued that certificates of authenticity, which
had been obtained by an investigating officer, would provide an adequate
foundation for the evidence, and the photographs and messages could be
authenticated circumstantially. Subject to the prosecutor’s ability to
authenticate each piece of evidence, the court admitted the photographs and
messages.
      Detective Sanchez testified that he had authored search warrants for
five different Facebook and Instagram accounts for defendant Daniels and
appellants Robinson and Barnes. For each account, Detective Sanchez
obtained a certificate of authenticity from the law enforcement relations
group for Facebook and Instagram. The certificate of authenticity for the




a valid warrant, the corporation must provide an affidavit verifying the
authenticity of the records it provides, and “[t]hose records shall be
admissible in evidence as set forth in Section 1562 of the Evidence Code.”
(§ 1524.2, subd. (b)(4).) Section 1562 of the Evidence Code provides: “If the
original records would be admissible in evidence if the custodian or other
qualified witness had been present and testified to the matters stated in the
affidavit, and if the requirements of Section 1271 have been met, the copy of
the records is admissible in evidence.”


                                      51
Facebook account associated with defendant Daniels, signed by the records
custodian and dated November 2, 2017, stated:
      “1. I am employed by Facebook, Inc. (‘Facebook’), headquartered in
Menlo Park, California. I am a duly authorized custodian of records for
Facebook and am qualified to certify Facebook’s domestic records of regularly
conducted activity.
      “2. I have reviewed the records produced by Facebook in this matter in
response to the Search Warrant received November 18, 2016. The records
include search results for basic subscriber information, IP logs, messages,
photos, videos, other content and records for [Daniels].
      “3. The records provided are an exact copy of [those] that were made
and kept by the automated systems of Facebook in the course of regularly
conducted activity as a regular practice of Facebook. The records were saved
in electronic format after searching Facebook’s automated systems in
accordance with the above-specified legal process. The records were made at
or near the time the information was transmitted by the Facebook user.
      “4. I declare under penalty of perjury that the foregoing certification is
true and correct to the best of my knowledge.” Nearly identical certificates of
authenticity were issued by the Facebook and Instagram custodians of
records in response to search warrants for the other accounts.
      Before discussing the records obtained from Facebook and Instagram,
Detective Sanchez testified that each account had been password protected
and registered with an email address(es), name, and phone number(s).
Detective Sanchez then identified various photographs and video footage
obtained from the accounts associated with defendant Daniels and appellants
Robinson and Barnes. Detective Sanchez also discussed several messages in
which each codefendant provided other users phone numbers that had been



                                       52
associated with them at trial. 26 In one direct message on January 14, 2017,
appellant Robinson told a recipient, “we are goin at it wit[h] the lanes
t[h]ough. They lost three and they just took out an innocent nigga.” He
continued, “it’s good. They down right now. We made history.”


                                c.     Analysis
      The certificates of authenticity for the social media accounts in this
case met the requirements of section 1524.2 and Evidence Code sections 1561
and 1562. The certificates were issued by the custodians of record who
certified Facebook and Instagram’s “domestic records of regularly conducted
activity.” The custodians also identified the records as true copies of those
sought in the search warrants, and attested that the records were kept in the
regular course of business at or near the time the information was
transmitted by each account user. The records and contents therein being
properly authenticated, the prosecution was not required to further
authenticate them through live testimony. (§ 1524.2; Evid. Code, § 1562.)
      To the extent appellants contend there was insufficient evidence to
support a finding that defendant Daniels and appellants Barnes and
Robinson authored the messages appearing in social media records, we
disagree. Detective Sanchez testified that each social media account was



26     In one message, defendant Daniels told another user, “Call me,” before
listing a specified phone number. In another message, appellant Barnes
listed a phone number after stating, “Hey you alright? I just got back out
here. . . . Hit me if you need anything.” In another message, appellant
Robinson stated, “My messenger don’t [sic] work unless I’m under wifi.” He
then listed a phone number described as “my number.”
       The phone numbers provided in these messages match the numbers
that had been associated with each codefendant at trial.


                                       53
password-protected, and associated with each codefendant’s name, email
address, and phone number. Many of the messages appearing in the records
informed other users that the author could be reached at phone numbers
independently corroborated as being associated with defendant Daniels or
appellants Robinson and Barnes.
      All of this evidence tended to show that the codefendants created and
maintained their own social media accounts. (See Valdez, supra, 201
Cal.App.4th at p. 1435 [personal photographs, communications, and other
indicia of ownership and control were sufficient to authenticate MySpace
page]; People v. Cruz (2020) 46 Cal.App.5th 715, 731 [Facebook messages
authenticated in part by referencing things which the defendant knew or to
which he had access].) The possibility that other people could access the
accounts does not render the messages originating from them inadmissible.
(See Valdez, supra, 201 Cal.App.4th at p. 1437 [“the proponent’s threshold
authentication burden for admissibility is not to establish validity or negate
falsity in a categorical fashion”].) Any doubts concerning the accounts’
ultimate authenticity went to the weight of the evidence, not its
admissibility. (Goldsmith, supra, 59 Cal.4th at p. 267.)


E.    Denial of Motion for Continuance
      Appellant Lee contends that the trial court abused its discretion by
denying his oral motion to continue trial, made on the first day of his case-in-
chief, to secure the testimony of a confidential informant. We disagree.


      I.    Relevant Proceedings
      Following the Douglas shooting in December 2016, an informant told
the police that three members of the Altadena Blocc Crips gang were involved



                                       54
in the shooting. 27 Portions of the warrant affidavits, including the identity of
the informant, were sealed. (See People v. Hobbs (1994) 7 Cal.4th 948, 971.)
On February 15, 2018, the prosecution provided trial counsel for appellant
Lee the unsealed portions of the warrant affidavits, including the informant’s
name, and the names of persons the informant mentioned were involved in
the Douglas shooting. Trial counsel and an investigator were authorized to
contact the informant under a protective order prohibiting disclosure of the
informant’s identity to appellant Lee.
      On December 12, 2018—one day after the prosecution rested its case-
in-chief at trial—trial counsel for appellant Lee informed the court that the
informant was in a Riverside County jail on a pending criminal case, and
could not be secured for trial. Despite obtaining several transportation
orders, trial counsel could not get the informant to court. The court noted
that in light of the trial calendar, trial counsel would have six additional days
to get the informant to court before trial resumed the following week. In the
event counsel were to request a trial continuance to secure the informant’s
presence at trial, the court indicated it would likely deny the request.
      Trial resumed on December 18, 2018. Outside the presence of the jury,
trial counsel for appellant Lee informed the court he had filed a motion for a
continuance (§ 1050) to secure the informant’s presence at trial, or in the
alternative, to take a videotaped interview. 28 Counsel informed the court
that the informant’s pending sentencing hearing prevented the informant



27    The police subsequently learned that the leads were either false or
could not be independently verified.

28     The record on appeal does not include a written motion to continue trial
filed by appellant Lee’s trial counsel.


                                         55
from speaking to defense counsel about his participation in this case. Noting
the length of time defense counsel had to secure the informant’s presence, the
prosecution requested that the court deny the motion. The prosecution also
informed the court that the informant’s statements were inherently
unreliable, as the informant had initially stated a man named Harris had
committed “a hot one on December 22,” but later clarified that he was talking
about another shooting. According to the prosecution, the informant also
stated he had heard about the shooting either from Harris or an unnamed
woman.
      The court denied the motion to continue, and found trial counsel had
been aware of the informant’s identity long before the commencement of trial
in December 2018, and had waited until November 2018 to request
transportation orders. The court also questioned the informant’s willingness
to testify, 29 and whether the informant would testify that a particular person
had taken credit for the Douglas shooting. The informant’s statements did
not clearly reference the Douglas shooting, and appeared to have been
obtained through hearsay.


      II.   Analysis
      To continue any hearing or criminal trial, section 1050 requires written
notice of a motion for a continuance to be filed and served at least two court
days before the hearing or trial. (§ 1050, subd. (b).) If the moving party does



29    The court noted that it was “very common for defendants who are
facing prison time and are in custody to refuse to testify, rather than
inculpate a fellow gang member . . . . And the only judicial recourse at that
point would be to hold that individual in contempt, which is a meaningless
threat for someone who is already in custody serving time.”


                                      56
not comply with this requirement, the court must deny the motion unless it
finds good cause for the failure to comply. (§ 1050, subd. (d); People v.
Smithey (1999) 20 Cal.4th 936, 1011.)
      When addressing the merits, the court may not grant a motion for
continuance absent a showing of good cause that the proffered testimony
would be material, and the moving party exercised due diligence to secure the
witness’s attendance. (§ 1050, subd. (e); see People v. Caro (2019) 7 Cal.5th
463, 499–500; People v. Wilson (2005) 36 Cal.4th 309, 352 (Wilson).) A trial
court has discretion in ruling on midtrial motions to continue the case, and
appellate challenges to a trial court’s denial of such a motion are “‘rarely
successful.’” (Wilson, supra, 36 Cal.4th at p. 352.)
      Here, the court did not abuse its discretion in denying appellant Lee’s
oral motion to continue trial. At the outset, we note that appellant Lee has
made no attempt to show compliance with the notice requirements of section
1050. In his appellate briefs, appellant Lee cites to a portion of the reporter’s
transcript wherein his trial counsel stated he had “just filed a 1050, and I’m
requesting more time.” But he has identified no written or filed motion in the
appellate record, and we are aware of none. Nor has appellant Lee cited any
portion of the record establishing good cause for the failure to comply with
the notice requirements. These reasons alone support the denial of his oral
motion to continue trial. (§ 1050, subds. (c), (d).)
      Even considering the oral motion on the merits, appellant Lee has
failed to demonstrate how he exercised due diligence to secure the
informant’s attendance at trial. His trial counsel waited until November
2018, nine months after counsel and his investigative team were informed of
the informant’s name and statements to the police, to attempt to contact the
informant and secure his attendance at trial. Trial counsel then waited



                                        57
another month to request a conditional interview. Under the circumstances,
we cannot say the court abused its discretion in finding defendant’s motion
untimely. (See People v. Riggs (2008) 44 Cal.4th 248, 296; People v. Jeffers
(1987) 188 Cal.App.3d 840, 850 [lateness of request to continue trial “may be
a significant factor justifying denial absent compelling circumstances to the
contrary”].)
      Appellant Lee has likewise failed to demonstrate the materiality of the
witness’s proposed testimony. There was no showing of what admissible
information the informant could impart to the jury that was relevant to help
raise a reasonable doubt as to appellant Lee’s guilt. Thus, because appellant
Lee has not established a likelihood that a continuance would have resulted
in the production of a witness or material evidence in support of his defense,
he has demonstrated neither an abuse of discretion in the denial of a
continuance, nor the existence of prejudice. (See People v. Mora and Rangel
(2018) 5 Cal.5th 442, 509.)


F.    Cumulative Error
      Appellants Lee, Robinson, and Barnes contend the cumulative effect of
the errors raised as to non-sentencing issues mandate reversal of their
convictions. They are mistaken. As discussed, we have found only one
error—the giving of the kill zone jury instruction—which we have concluded
was not prejudicial. As for each of the other arguments on appeal, we have
found them both meritless and alternatively non-prejudicial. In short, there
is no basis for reversing based on cumulative error or cumulative prejudice.
(People v. Valdez (2004) 32 Cal.4th 73, 139 [“none of the errors, individually
or cumulatively, ‘“significantly influence[d] the fairness of defendant’s trial or




                                       58
detrimentally affect[ed] the jury’s determination of the appropriate
penalty’””]; People v. Hill (1998) 17 Cal.4th 800, 844–845 [same].)


G.    Sentencing Issues
      Appellants Lee, Robinson, and Barnes raise several contentions with
respect to their sentences. Appellant Lee was sentenced separately from
appellants Robinson and Barnes. We summarize the relevant sentencing
proceedings as to each appellant before addressing their contentions.


      I.     Relevant Proceedings
                               a.     Appellant Lee
      At his sentencing hearing on July 8, 2019, appellant Lee affirmed he
was “submit[ting]” on the court’s ability to use a certified packet from the
California Department of Corrections and Rehabilitation (CDCR) regarding
his prior convictions. Having reviewed the certified CDCR packet, the court
found beyond a reasonable doubt that appellant Lee suffered various
convictions in 2007, one of which was for assault with a firearm (§ 245, subd.
(a)(2)), which the court found constituted a serious and violent felony (§§ 667,
subds. (a)(1), (b)-(j), 1170.12, subds. (a)-(d)), as alleged in the information.
      Prior to imposing sentence, the court declared it would be imposing
consecutive sentences, as each count involved separate acts of violence
against separate victims. (See Cal. Rules of Court, rule 4.425(a)(2).) 30 The
court also indicated that the CDCR packet, probation report, and sentencing
brief demonstrated that appellant Lee had suffered prior convictions



30    Subsequent unspecified references to rules are to the California Rules
of Court.


                                         59
increasing in frequency, violence, and seriousness; appellant Lee was on a
grant of supervision at the time of the offenses; his prior performance on
probation was unsatisfactory; and the crimes involved great violence, cruelty,
viciousness, and callousness.
      Proceeding to sentencing, on both counts 2 and 3 (first degree murder
of Antoine Sutphen and Ormoni Duncan), the court sentenced appellant Lee
to three terms of life without the possibility of parole based on the jury’s
special circumstance findings (§ 190.2, subds. (a)(3) [multiple murder], (a)(21)
[drive-by murder], (a)(22) [gang murder]), plus a consecutive term of 25 years
to life for the firearm enhancement (§ 12022.53, subds. (d)/(e)(1)). 31 On
counts 4 and 9 (attempted premeditated murders of Janell Lipkin and
Shamark Wright), the court sentenced appellant Lee to a consecutive term of
life imprisonment, plus a consecutive term of 25 years to life for the firearm
enhancement, and five years for a prior serious felony conviction
enhancement (§ 667, subd. (a)(1)). On count 5 (shooting at an inhabited
dwelling), the court sentenced appellant Lee to a consecutive upper term of
seven years, which was doubled under the Three Strikes law, plus a
consecutive term of five years for the prior serious felony conviction
enhancement (the court stayed a term of 25 years to life for the firearm
enhancement). On count 6 (first degree murder of Brandon Douglas),
appellant Lee was sentenced to two terms of life imprisonment without the
possibility of parole based on the jury’s special circumstance findings (§ 190.2,
subds. (a)(3), (a)(22)), plus a consecutive term of 25 years to life for the
firearm enhancement. On count 1 (conspiracy to commit murder), the court


31   On counts 2, 3, 4, 6, and 9, the court imposed and stayed terms of 20
and 10 years imprisonment for the lesser firearm enhancements (§ 12022.53,
subds. (b)-(c)/(e)(1)) that the jury found to be true.


                                        60
imposed and stayed a term of 25 years to life for the underlying offense, plus
10 years, 20 years, and 25 years to life for the firearm enhancements
(§ 12022.53, subds. (b)-(d)/(e)(1)).


                     b.     Appellants Robinson and Barnes
      Appellants Robinson and Barnes were jointly sentenced during a
March 5, 2020 sentencing hearing. At the hearing, the court granted
appellants’ motions to strike their prior strike convictions under People v.
Superior Court (Romero) (1996) 13 Cal.4th 497. 32 In striking the prior
strikes, the court noted that it would be sentencing both appellants “to
multiple life without possibility [of] parole sentences irregardless [sic] of the
strike priors. They will be spending the rest of their lives in prison.”
      Selecting count 2 (first degree murder of Antoine Sutphen) as the base
terms for both appellants, the court imposed three terms of life without the
possibility of parole based on the jury’s special circumstance findings (§ 190.2,
subds. (a)(3), (a)(21), (a)(22)), plus 25 years to life for the firearm
enhancement (§ 12022.53, subds. (d)/(e)(1)). 33 The court imposed the same


32    Appellant Barnes admitted he had suffered a juvenile adjudication for
robbery in 2014 that qualified as a prior strike. Appellant Robinson admitted
he had suffered a 2009 conviction for burglary, which constituted a prior
strike and prior serious felony conviction (§ 667, subd. (a)(1)).

33     It appears the court erred by imposing an indeterminate stayed
sentence of 20 years to life on counts 2 and 3 under section 12022.53,
subdivision (c)/(e)(1), which provides an additional determinate term of 20
years imprisonment. As to those counts, the court also imposed and stayed
terms of 10 years imprisonment under section 12022.53, subdivisions
(b)/(e)(1). On counts 4 and 9, the court properly imposed and stayed terms of
20 and 10 years for the lesser firearm enhancements (§ 12022.53, subds.
(b)-(c)/(e)(1)).


                                         61
sentence on count 3 (first degree murder of Ormoni Duncan) without
indicating whether the sentences were to run consecutively or concurrently to
count 2. On counts 4 and 9 (attempted premeditated murders of Janell
Lipkin and Shamark Wright), the court sentenced appellants Robinson and
Barnes to consecutive terms of life imprisonment, plus 25 years to life for the
firearm enhancement. On count 5 (shooting at an inhabited dwelling), the
court sentenced appellants to consecutive upper terms of seven years, and
imposed and stayed a term of 25 years to life for the firearm enhancement.
On count 1, the court imposed and stayed a term of 25 years to life for the
underlying offense, plus 10 years, 20 years, and 25 years to life for the three
firearm enhancements (§ 12022.53, subds. (b)-(d)/(e)(1)). 34
      The court continued: “Okay. With regard to factors in aggravation, . . .
The court does impose the consecutive sentences pursuant to rules of court
4.425 in that separate acts of violence against separate victims were alleged
here.” The court also stated that the victims were particularly vulnerable;
the manner in which appellants Robinson and Barnes committed the crimes
indicated planning and sophistication; and appellants had criminal records.
      The sentencing minute orders reflect the court’s oral imposition of
sentence. The orders also provided that the sentences imposed on count 3 as
to both appellants were fully consecutive. 35


34    As to appellant Robinson, the court imposed a consecutive term of five
years on count 4, and imposed and stayed a five-year term on counts 5 and 9
based on his prior serious felony conviction (§ 667, subd. (a)(1)).

35    The minute orders for both appellants states as follows: “As to count
three: . . . section 187(a) first degree willful, deliberate and premeditated
murder pursuant to special circumstances, . . . sections 190.2(a)(3),
190.2(a)(21), and 190.2(a)(22), three consecutive sentences to life without the
possibility of parole; plus an additional 25 years to life pursuant to . . . section
12022.53(d)/(e), consecutive.”

                                        62
      II.   Assembly Bill No. 333
      On appeal, appellants Lee and Robinson asked for leave to file
supplemental briefing regarding the impact of newly enacted Assembly Bill
No. 333 (2021-2022 Reg. Sess.) (A.B. 333). (See Stats. 2021, ch. 699, §§ 1-5.)
A.B. 333 expressed concern that former section 186.22 sometimes applied to
“social networks of residents in neighborhoods” who were “often
mischaracterized as gangs despite their lack of basic organizational
requirements.” (Stats. 2021, ch. 699, § 2, subd. (d)(8); see id., § 2, subd. (d)(7)
[“People frequently receive gang enhancements based on the conduct of other
people whom they have never even met”].)
      To address this concern, A.B. 333 amended section 186.22 to require
proof of additional elements to establish a gang enhancement. A.B. 333 also
added section 1109 to the Penal Code, which provides that “[i]f requested by
the defense, a case in which a gang enhancement is charged under
subdivision (b) or (d) of Section 186.22 shall be tried in separate phases.”
(§ 1109, subd. (a).) We granted appellants’ requests, received briefing from
the parties, and now consider the arguments as to all three appellants.


                           a. Sections 186.22 and 12022.52
      Appellants contend, and the Attorney General agrees, that the
amendments to section 186.22 should be applied retroactively to the gang
enhancement and gang-related firearm enhancements (§§ 186.22, 12022.53,
subds. (b)-(d)/(e)(1)) in this case, and that under the new law, there is
insufficient evidence to support imposition of those enhancements. They ask
that we strike the true findings on these allegations and remand the matter
to afford the prosecution the opportunity to retry the allegations.




                                        63
      We agree that the amendments to section 186.22 apply retroactively in
this case. Section 186.22 provides for an enhanced punishment when the
defendant is convicted of an enumerated felony committed “for the benefit of,
at the direction of, or in association with a criminal street gang, with the
specific intent to promote, further, or assist in criminal conduct by gang
members.” (§ 186.22, subd. (b)(1).) A.B. 333’s amendments to section 186.22
apply retroactively to cases like the one here, in which the judgments of
conviction have not become final prior to the effective date of A.B. 333. (See
People v. Lopez (2021) 73 Cal.App.5th 327, 343–344 (Lopez); People v. E.H.
(2022) 75 Cal.App.5th 467, 478 (E.H.); People v. Figueroa (1993) 20
Cal.App.4th 65, 68, 70–71.)
      We also agree that the amendments require the reversal of the gang
enhancements under section 186.22; the gang-related firearm enhancements
under section 12022.53, subdivisions (d)/(e)(1), (c)/(e)(1), and (b)/(e)(1); and,
despite the Attorney General’s argument raised by supplemental brief (which
we discuss in the next section below), the gang-murder special circumstance
findings under section 190.2, subdivision (a)(22). Prior to the amendments
made by A.B. 333, a “criminal street gang” was defined as “any ongoing
organization, association, or group of three or more persons, whether formal
or informal, having as one of its primary activities the commission of one or
more [enumerated criminal acts], having a common name or common
identifying sign or symbol, and whose members individually or collectively
engage in, or have engaged in, a pattern of criminal gang activity.” (Former
§ 186.22, subd. (f), italics added.) A “‘pattern of criminal gang activity’” was
defined as “the commission of . . . two or more of [the enumerated] offenses,
provided at least one of these offenses occurred after the effective date of this
chapter and the last of those offenses occurred within three years after a



                                        64
prior offense, and the offenses were committed on separate occasions, or by
two or more persons.” (Former § 186.22, subd. (e).)
      Consistent with former section 186.22, the court instructed the jury in
this case on the gang enhancement, and informed the jury that “[t]he crimes,
if any, that establish a pattern of criminal gang activity, need not be gang-
related.” (See CALCRIM No. 1401.)
      While this appeal was pending, A.B. 333, which became effective
January 1, 2022, modified the definition of a “criminal street gang” to “an
ongoing, organized association or group of three or more persons, whether
formal or informal, having as one of its primary activities the commission of
one or more [enumerated criminal acts], having a common name or common
identifying sign or symbol, and whose members collectively engage in, or have
engaged in, a pattern of criminal gang activity.” (Current § 186.22, subd. (f),
italics added.) A.B. 333 also redefined “‘pattern of criminal gang activity’” to
mean “the commission of . . . two or more [enumerated criminal acts],
provided at least one of these offenses occurred after the effective date of this
chapter, and the last of those offenses occurred within three years of the prior
offense and within three years of the date the current offense is alleged to
have been committed, the offenses were committed on separate occasions or
by two or more members, the offenses commonly benefited a criminal street
gang, and the common benefit from the offenses is more than reputational.”
(Current § 186.22, subd. (e)(1), italics added.)
      “Thus, pursuant to the new legislation, imposition of a gang
enhancement [now] requires proof of the following additional requirements
with respect to predicate offenses: (1) the offenses must have ‘commonly
benefited a criminal street gang’ where the ‘common benefit . . . is more than
reputational’; (2) the last predicate offense must have occurred within three



                                        65
years of the date of the currently charged offense; (3) the predicate offenses
must be committed on separate occasions or by two or more gang members,
as opposed to persons; and (4) the charged offense cannot be used as a
predicate offense.” (Lopez, supra, 73 Cal.App.5th at p. 345, quoting § 186.22,
subds. (e)(1)-(2).) The statute also sets forth examples “of a common benefit
that are more than reputational,” which include “financial gain or motivation,
retaliation, targeting a perceived or actual gang rival, or intimidation or
silencing of a potential current or previous witness or informant.” (§ 186.22,
subd. (g).)
      We must vacate the jury’s true findings on the gang enhancement
(§ 186.22, subd. (b)(1)(C)), gang-related firearm enhancements (§ 12022.53,
subds. (d)/(e)(1), (c)/(e)(1), (b)/(e)(1)), and gang-murder special circumstance
(§ 190.2, subd. (a)(22)), as the absence of the new elements under the gang
statute is not harmless under Chapman v. California (1967) 386 U.S. 18, 24
(Chapman). Under Chapman, “the absence of instruction on the amended
version of section 186.22 requires reversal unless ‘it appears beyond a
reasonable doubt that the error did not contribute the th[e] jury’s verdict.’
(People v. Flood (1998) 18 Cal.4th 470, 504.)” (E.H., supra, 75 Cal.App.5th at
p. 479; People v. Sek (2022) 74 Cal.App.5th 657, 668–670; see People v.
Merritt (2017) 2 Cal.5th 819, 826–831 [instructional error involving the
omission of multiple elements subject to harmless error review].)
      Here, to prove DDC was a criminal street gang under former section
186.22, the prosecution submitted evidence that two known DDC gang
members (La’Shaun Morgan and Shawn Lyndolph) were each convicted of
felon in possession of a firearm (§ 29800, subd. (a)(1)) in 2013 and 2016.
Consistent with current section 186.22, however, the prosecution did not
introduce evidence that those predicate offenses commonly benefited DDC, or



                                        66
that the common benefit of either crime was more than reputational. Nor
was the jury was instructed to determine this additional element under
section 186.22; it instead was instructed that it need not find either predicate
offense gang-related. Thus, on this record, we cannot conclude beyond a
reasonable doubt that the omission of the new elements in section 186.22 did
not contribute to the jury’s verdict. The true findings under section 186.22
must be vacated, and the matter remanded to give the People the opportunity
to prove the applicability of the enhancements under the amended law.
(Lopez, supra, 73 Cal.App.4th at p. 346; accord, E.H., supra, 75 Cal.App.5th
at p. 480.)
      The changes wrought by A.B. 333 also require that we vacate the
firearm enhancement and gang-murder special circumstance findings in this
case (§§ 12022.53, subds. (b)-(d)/(e)(1), 190.2, subd. (a)(22)). Every true
finding on the firearm enhancement allegations that the jury made was
based on subdivision (e)(1) of section 12022.53, which provides that the court
may impose additional sentences listed in subdivisions (b) through (d) if two
conditions are found to be true: (1) the defendant was a principal in the
underlying crime and violated section 186.22, subdivision (b); and (2) any
principal in the offense committed any act listed in subdivisions (b) through
(d) in section 12022.53. Section 190.2, subdivision (a)(22) requires proof
beyond a reasonable doubt that the defendant “intentionally killed the victim
while the defendant was an active participant in a criminal street gang, as
defined in subdivision (f) of Section 186.22, and the murder was carried out to
further the activities of the criminal street gang.”
      The express reliance by both the firearm enhancement statutes and
gang-murder special circumstance statutes on the definition of a criminal
street gang in section 186.22 means that appellants are entitled to the benefit



                                       67
of this change in the law as to every special circumstance and sentence
enhancement finding under sections 12022.53, subdivisions (b)/(e)(1),
(c)/(e)(1), and (d)/(e)(1), and 190.2, subdivision (a)(22). (Lopez, supra, 73
Cal.App.5th at pp. 347.)


                    b.     Section 190.2, subdivision (a)(22)
      The Attorney General contends that while AB 333’s amendments apply
retroactively to the gang and gang-related firearm enhancement findings
(§§ 186.22, 12022.53), those amendments do not apply to the gang-murder
special circumstance findings (§ 190.2, subd. (a)(22)). We disagree.
      The Attorney General’s contention runs as follows. The gang-murder
special circumstance, section 190.2, subdivision (a)(22), was enacted by the
voters as section 11 of Proposition 21 on the March 7, 2000 ballot. (See
Robert L. v. Superior Court (2003) 30 Cal.4th 894, 897.) Under the California
Constitution, an initiative statute can be amended “only when approved by
the electors unless the initiative statute permits amendment or repeal
without [the electors’] approval.” (Cal. Const., art. II, § 10, subd. (c); accord,
People v. Superior Court (Pearson) (2010) 48 Cal.4th 564, 568 (Pearson);
People v. Kelly (2010) 47 Cal.4th 1008, 1025.) Proposition 21 does not permit
amendment without the electors’ approval or by legislative amendment
passed by two-thirds vote in each house. (Ballot Pamp., Primary Elec. (Mar.
7, 2000) text of Prop. 21, § 39, p. 131 [“[t]he provisions of this measure shall
not be amended by the Legislature except by a statute passed in each house
by . . . two-thirds of the membership of each house concurring, or by a statute
that becomes effective only when approved by the voters”].) A.B. 333 was
enacted without voter approval, and without the requisite two-thirds votes in
both houses of the Legislature. (See Sen. Daily J. (2021-2022 Reg. Sess.)



                                        68
p. 2284; Assem. Daily J. (2021-2022 Reg. Sess.) p. 2927.) Accordingly, the
Attorney General asserts that the Legislature lacked the power to
unilaterally repeal or amend provisions of the initiative through A.B. 333.
      According to the Attorney General, insofar as AB 333 seeks to redefine
the definition of a “criminal street gang” in the voter-enacted gang-murder
special circumstance, it runs afoul of the constitutional prohibition on
legislative amendment of a statute adopted by initiative. The Attorney
General relies on a general principle of statutory construction: “‘where a
statute adopts by specific reference the provisions of another statute . . . such
provisions are incorporated in the form in which they exist at the time of the
reference and not as subsequently modified.’” (Palermo v. Stockton Theatres,
Inc. (1948) 32 Cal.2d 53, 58–59; see In re Oluwa (1989) 207 Cal.App.3d 439,
445.) As enacted by section 11 of Proposition 21, the gang-murder special
circumstance (§ 190.2, subd. (a)(22)) applies to any intentional killing
committed by the defendant, if at the time he or she “was an active
participant in a criminal street gang, as defined in subdivision (f) of Section
186.22, and the murder was carried out to further the activities of the
criminal street gang.” (Ballot Pamp., supra, text of Prop. 21, § 11, p. 122,
italics added.) The Attorney General contends that the italicized reference to
section 186.22, subdivision (f) reflects an intent to incorporate that provision
in the form in which it existed at the time Proposition 21 was adopted, and
not as the provision might subsequently be modified. Thus, according to the
Attorney General, AB 333’s amendments to section 186.22, subdivision (f),
which changed the definition of a criminal street gang, cannot
constitutionally be applied to amend section 11 of Proposition 21.
      However, the rule of statutory construction on which the Attorney
General relies is not to be mechanically applied. (See In re Jovan B. (1993) 6



                                       69
Cal.4th 801, 816, fn. 10 (Jovan B.) [“Several modern decisions have
applied the Palermo rule, but none have done so without regard to
other indicia of legislative intent”]; People v. Pecci (1999) 72
Cal.App.4th 1500, 1505 [“the Palermo rule is not to applied in a
vacuum”].) Rather, “where the words of an incorporating statute do not
make clear whether it contemplates only a time-specific incorporation,
‘the determining factor will be . . . legislative intent . . . .’” (Jovan B.,
supra, at p. 816, quoting People v. Domagalski (1989) 214 Cal.App.3d
1380, 1386.) We conclude that in enacting Proposition 21, the voters
did not contemplate a time-specific incorporation of the then-current
version of section 186.22, subdivision (f), into the gang-murder special
circumstance statute.
      When interpreting an initiative, we “first consider the initiative’s
language, giving the words their ordinary meaning and construing this
language in the context of the statute and initiative as a whole. If the
language is not ambiguous, we presume the voters intended the
meaning apparent from that language, and we may not add to the
statute or rewrite it to conform to some assumed intent not apparent
from that language. If the language is ambiguous, courts may consider
ballot summaries and arguments in determining the voters’ intent and
understanding of a ballot measure.” (Pearson, supra, 48 Cal.4th at
p. 571.) “Finally, we presume that the ‘adopting body’ is aware of
existing laws when enacting a ballot initiative.” (Gonzales, supra, 6
Cal.5th at p. 50.)
      The Attorney General’s contention posits an odd mix of
intentional choices made by the electorate in the application of section
186.22, subdivision (f). Section 186.22 was originally enacted by the



                                          70
Legislature in 1987. (People v. Albillar (2010) 51 Cal.4th 47, 56–57, citing
Sen. Bill No. 1555, as amended May 22, 1987, § 1, pp. 10–11.) As part of
Proposition 21, in March 2000 the electorate amended certain provisions of
section 186.22 by increasing the sentences of the gang enhancements
provided by subdivisions (b), (c), and (d). (Ballot Pamp., supra, text of Prop.
21, § 4, pp. 119–120.) The electorate also updated the list of predicate
offenses to be used to determine a “pattern of criminal gang activity” in
subdivision (e). However, the voters reenacted section 186.22, subdivision (f)
without substantive change. (See Ballot Pamp., supra, text of Prop. 21, § 4,
pp. 119–120.) As such, subdivision (f) of section 186.22 cannot be deemed
“among the initiative’s statutory provisions” made immune from legislative
amendment by force of article II, section 10 of the State Constitution. (People
v. Superior Court (Ferraro) (2020) 51 Cal.App.5th 896, 915; accord, People v.
Nash (2020) 52 Cal.App.5th 1041, 1064–1065 (Nash); People v. Johns (2020)
50 Cal.App.5th 46, 65–66.)
      In short, the voters left intact the Legislature’s power to amend the
definition of a criminal street gang in section 186.22, subdivision (f). (See
County of San Diego v. Commission (2018) 6 Cal.5th 196, 214; People v. Prado
(2020) 49 Cal.App.5th 480, 485.) According to the Attorney General,
however, the voters did not intend to permit any future amendment of that
provision to be incorporated into the gang-murder special circumstance.
      It is difficult to discern a rational reason for such an anomalous choice,
and we find no basis to conclude that the electorate made it. 36 In enacting


36    The Attorney General concedes that his interpretation of the gang
murder special circumstance will cause “considerable confusion” in
application. A jury will have to apply one definition of a criminal street gang
for the sentence enhancements under section 186.22, and another definition
for purposes of determining whether the defendant is eligible for capital

                                       71
Proposition 21, the electorate clearly knew how to express the intent to
freeze a statutory definition. In sections dedicated to amending
portions of the Three Strikes law, Proposition 21 changed the “‘lock-in’
date for determining the existence of qualifying offenses (such as
violent or serious felonies)” under the Three Strikes law. (Manduley v.
Superior Court (2002) 27 Cal.4th 537, 574.) In two of those sections,
Proposition 21 provided that “for all offenses committed on or after the
effective date of this act, all references to existing statutes in [§§ 667,
subds. (c) to (g), and 1170.125] are to those statutes as they existed on
the effective date of this act, including amendments made to those
statutes by this act.” (Ballot Pamp., supra, text of Prop. 21, §§ 14, 16,
pp. 123–124, italics added; see former §§ 667.1, 1170.125.) Given the
express time-specific incorporations in sections 14 and 16 of Proposition
21, we may safely assume that had the voters also intended section 11
of Proposition 21 to make a time-specific incorporation of section
186.22, subdivision (f), they would “have said so in readily understood
terms.” (People v. Frawley (2000) 82 Cal.App.4th 784, 796.) But there
is no such language. There is simply no basis to believe that the voters
understood they were precluding future amendments of subdivision (f)
of section 186.22 as referred to in the gang-murder special
circumstance, while permitting such future amendments for section
186.22 itself.


punishment under section 192, subdivision (a)(22). Indeed, the definition of a
criminal street gang applied for purposes of the gang sentence enhancements
would be narrower than that applied to the special circumstance. Thus,
anomalously, for the same gang-related criminal conduct in which a killing
occurs, a defendant could be found not to qualify for the lesser gang sentence
enhancements, but nonetheless found to qualify for capital punishment.


                                        72
      Furthermore, applying AB 333’s amendments to the gang murder
special circumstance is fully consistent with the purpose of Proposition
21. “An amendment is a legislative act designed to change an existing
initiative statute by adding or taking from it some particular
provision.” (People v. Cooper (2002) 27 Cal.4th 38, 44.) “But this does
not mean that any legislation that concerns the same subject matter as
an initiative, or even augments an initiative’s provisions, is necessarily
an amendment for these purposes. ‘The Legislature remains free to address
a “‘related but distinct area’” [citations] or a matter that an initiative
measure “does not specifically authorize or prohibit.”’ [Citations.]” (Pearson,
supra, 48 Cal.4th at p. 571.) In deciding whether a particular legislative act
amends an initiative statute, courts “need to ask whether it prohibits what
the initiative authorizes, or authorizes what the initiative prohibits.” (Ibid.)
Here, A.B. 333 neither prohibits what section 11 of Proposition 21 authorizes
nor authorizes what section 11 of Proposition 21 prohibits. (Pearson, supra,
48 Cal.4th at p. 571.)
      In the March 7, 2000 Ballot Pamphlet, Proposition 21 was entitled the
“Gang Violence and Juvenile Crime Prevention Act of 1998.” It declared in
relevant part that “[g]ang-related felonies should result in severe penalties.
Life without the possibility of parole or death should be available for
murderers who kill as part of any gang-related activity.” (Ballot Pamp.,
supra, text of Prop. 21, § 2, subd. (h), p. 119.) 37 Thus, the initiative was



37     More fully, the Attorney General’s summary in the ballot pamphlet
stated, inter alia, that Proposition 21 “[i]ncreases punishment for gang-
related felonies,” imposes “death penalty for gang-related murder,” and
“[d]esignates additional crimes as violent and serious felonies, thereby
making offenders subject to longer sentences.” (Ballot Pamp., supra, official
title and summary of Prop. 21, p. 44.)

                                        73
aimed in pertinent part at increasing the sentences for “gang-related”
felonies and murder. There was no distinction suggesting that what
constitutes a “gang-related” murder was frozen in time for section 190.2,
subdivision (a)(22), but what constitutes a “gang-related” felony for section
186.22 was not. (See People v. Caudillo (1978) 21 Cal.3d 562, 585 [“[i]t is an
established rule of statutory construction that similar statutes should be
construed in light of one another”], overruled on another ground in People v.
Martinez (1999) 20 Cal.4th 225.)
      Further, applying A.B. 333 to section 190.2, subdivision (a)(22)’s
reference to section 186.22, subdivision (f), does not change the
punishment for “murderers who kill as part of any gang-related
activity,” the relevant purpose of Proposition 21. (Ballot Pamp., supra,



       The Legislative Analyst’s summary stated in relevant part: “This
measure makes various changes to laws specifically related to . . . adults who
are gang-related offenders, and those who commit violent and serious crimes.
Specifically, it: [¶] . . . [¶] Increases penalties for gang-related crimes and
requires convicted gang members to register with local law enforcement
agencies[, and] [¶] [i]ncreases criminal penalties for certain serious and
violent offenses.” (Id., analysis of Prop. 21 by Legis. Analyst, p. 45.) After
setting forth the then-current law defining “‘gangs’ as any ongoing
organization, association, or group of three or more persons, whether formal
or informal, having as one of its primary activities the commission of certain
crimes,” the Legislative Analyst reported that Proposition 21 “adds gang-
related murder to the list of ‘special circumstances’ that make offenders
eligible for the death penalty.” (Id., analysis of Prop. 21 by Legis. Analyst,
p. 46.)
       The following excerpt appears under the title, “What Your Vote Means”
in the Ballot Measure Summary: “A YES vote on this measure means
[v]arious changes will be made to juvenile and adult criminal law. Among
the more significant changes, it . . . increases penalties for gang-related
crimes.” (Voter Information Guide, Prim. Elec. (Mar. 7, 2000) ballot measure
summary of Prop. 21.)


                                       74
text of Prop. 21, § 2, subd. (h), p. 119.) It simply refines the concept of what
constitutes a “gang-related” murder. Defendants deemed to have committed
first degree murder while actively participating in a gang still remain eligible
for capital punishment. (See People v. Superior Court (Gooden) (2019) 42
Cal.App.5th 270, 281 [requisite elements of an offense and punishment for
that offense are separate and distinct concepts]; see also People v. Solis
(2020) 46 Cal.App.5th 762, 779; Nash, supra, 52 Cal.App.5th at p. 1059.)
      The legislative purpose of A.B. 333 also does not offend the
voter’s intent in passing Proposition 21. In enacting A.B. 333, the
Legislature declared that in practice, under the original definition of a
criminal street gang in section 186.22, subdivision (f), “[t]he social
networks of residents in neighborhoods targeted for gang suppression
are often mischaracterized as gangs despite their lack of basic
organizational requirements such as leadership, meetings, hierarchical
decisionmaking, and a clear distinction between members and
nonmembers.” (Stats. 2021, ch. 699, § 2, subd. (d)(8).) Further, the
Legislature concluded that “[p]eople are also frequently automatically
lumped into a gang social network simply because of their family members or
their neighborhood.” (Id., § 2, subd. (d)(9.) That is, in practice the original
definition of a criminal street gang was not narrowly focused on punishing
true gang-related crimes. Thus, in A.B. 333, the Legislature redefined the
term “criminal street gang” so as to truly target the population of criminals
for which an enhanced punishment is warranted.
      In sum, amendment of the definition “criminal street gang” by A.B. 333
does not prohibit what Proposition 21 authorized, or authorize what
Proposition 21 prohibited. We find nothing to suggest that the electorate
intended to impose a time-specific incorporation of the term “criminal street



                                        75
gang” in the gang-murder special circumstance statute. Thus, we conclude
that the term “criminal street gang” as incorporated in the gang-murder
special circumstance statute was “intended to conform at all times” and
“remain permanently parallel” to section 186.22. (Jovan B., supra, 6 Cal.4th
at p. 816 & fn. 10.) As to all appellants, we vacate the gang enhancement
allegation findings (§ 186.22, subd. (b)(1)(C)), gang-related firearm use
enhancements findings (§ 12022.53, subds. (b)-(d)/(e)(1)), and gang-murder
special circumstance findings (§ 190.2, subd. (a)(22)). We also strike the
sentences imposed under these findings, and remand the matter to afford the
People the opportunity to retry these allegations under the current law.


                               c.    Section 1109
      As enacted by A.B. 333, section 1109 provides in relevant part that “[i]f
requested by the defense,” the trial court shall bifurcate a gang enhancement
charged under subdivision (b) of section 186.22 from the underlying charges.
(§ 1109, subd. (a).) The court shall then try the matter “in separate phases”
by first adjudicating the question of the defendant’s guilt of the underlying
offenses; and if the defendant is found guilty of any offense, the court shall
then hold “further proceedings to the trier of fact on the question of the truth
of the [gang] enhancement.” (§ 1109, subds. (a)(1)-(2).)
      Appellants contend that section 1109 applies retroactively to this case
under In re Estrada (1965) 63 Cal.2d 740 (Estrada), and is a separate ground
for reversing the gang findings and his convictions. We agree with the
Attorney General that the exception provided in Estrada does not apply to
section 1109, and the statute does not apply retroactively to this appeal.
      Our Supreme Court has explained that Estrada “established an
exception to the general rule that no part of the Penal Code is retroactive.



                                       76
(§ 3 [no part of the Pen. Code is retroactive ‘unless expressly so declared’];
[citation].) In Estrada, we held that ‘where [an] amendatory statute
mitigates punishment and there is no saving clause, the rule is that the
amendment will operate retroactively so that the lighter punishment is
imposed.’ [Citation.] [¶] . . . Estrada represents ‘an important, contextually
specific qualification to the ordinary presumption that statutes operate
prospectively: When the Legislature has amended a statute to reduce the
punishment for a particular criminal offense, we will assume, absent
evidence to the contrary, that the Legislature intended the amended statute
to apply to all defendants whose judgments are not yet final on the statute’s
operative date.’ [Citation.]” (People v. Hajek and Vo (2014) 58 Cal.4th 1144,
1195–1196 (Hajek), overruled on another ground in People v. Rangel (2016)
62 Cal.4th 1192.)
      In other words, the Estrada presumption applies whenever an
amended statute mitigates or eliminates punishment for a criminal offense or
enhancement. (People v. Buycks (2018) 5 Cal.5th 857, 882; Estrada, supra,
63 Cal.2d at pp. 743–744; Hajek, supra, 58 Cal.4th at p. 1196; see also People
v. Wright (2006) 40 Cal.4th 81, 95–96 [Estrada applied to statute creating a
new affirmative defense]; People v. Babylon (1985) 39 Cal.3d 719, 721–722,
728 [statute narrowing class of prohibited acts]; In re David C. (2020) 53
Cal.App.5th 514, 519 [bill that “ameliorated the possible punishment for a
class of persons”].)
      Here, section 1109 does not reduce or eliminate punishment for an
offense or enhancement, provide a new affirmative defense to a charged
crime, or otherwise ameliorate the punishment for a class of individuals. The
statute modifies trial procedures for defendants who have been charged with
a gang enhancement, and choose to invoke section 1109. When used in an



                                       77
appropriate case, section 1109 will only require adjudication on the question
of a defendant’s guilt of an underlying offense before further adjudicating
“the question of the truth of the [gang] enhancement.” (§ 1109, subds.
(a)-(b).) The Estrada presumption does not apply to this type of procedural
rule. (People v. Ramirez (2022) 79 Cal.App.5th 48, 65; People v. Perez (2022)
78 Cal.App.5th 192, 207; People v. Burgos (2022) 77 Cal.App.5th 550, 569–
575 (Burgos) (dis. opn. of Elia, J.); accord, People v. Cervantes (2020) 55
Cal.App.5th 927, 940; People v. Hayes (1989) 49 Cal.3d 1260, 1274; but see
Burgos, supra, at pp. 568–569 (maj. opn. of Greenwood, P. J.).)
      Beyond Estrada, we discern nothing in A.B. 333’s legislative history
representing an express declaration of retroactivity, or “‘a clear and
compelling implication’” that section 1109 should apply retroactively to cases
that are not final at the time the statute was enacted. 38 (People v. Alford




38     The uncodified declarations in A.B. 333 provide that gang evidence “can
be unreliable and prejudicial to a jury because it is lumped into evidence of
the underlying charges which further perpetuates unfair prejudice in juries
and convictions of innocent people.” (Stats. 2021, ch. 699, § 2(d)(6).)
However, the introduction to A.B. 333 discusses section 1109 in the context of
criminal defendants who are presently charged with participating in a
criminal street gang: the bill “would require, if requested by the defense in a
case where a sentencing enhancement for participation in a criminal street
gang is charged, that the defendant’s guilt of the underlying offense first be
proved and that a further proceeding on the sentencing enhancement occur
after a finding of guilt.”
       The legislative history also discussed the effects of section 1109 on
charges in a criminal prosecution, future dispositions, and the imposition of
prison terms shorter “than what would be imposed under the existing
determinate sentencing law.” (Sen. Comm. on Appropriations, Analysis on
Assem. Bill No. 333 (2021-2022 Reg. Sess.) as amended July 13, 2021, p. 1;
accord, Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis of
Assem. Bill No. 333 (2021-2022 Reg. Sess.) as amended July 13, 2021, pp. 5–
6.) We have found nothing in the legislative history of A.B. 333 discussing

                                       78
(2007) 42 Cal.4th 749, 753.) We therefore conclude that because the
exception in Estrada does not apply to section 1109, the statute operatives
prospectively only and is not an independent ground for reversal of the gang
related findings or appellants’ convictions.


      III.   Senate Bill No. 567
      On October 8, 2021, while this appeal was pending, the Governor
signed S.B. 567, which amends section 1170, subdivision (b). As amended,
section 1170 now requires that a trial court impose the middle term for any
offense with a sentencing triad unless “there are circumstances in
aggravation of the crime that justify the imposition of a term of
imprisonment exceeding the middle term, and the facts underlying those
circumstances have been stipulated to by the defendant, or have been found
true beyond a reasonable doubt at trial by the jury or by the judge in a court
trial.” (§ 1170, subd. (b)(2).) Nevertheless, the court may “consider the
defendant’s prior convictions in determining sentencing based on a certified
record of conviction without submitting the prior convictions to a jury.”
(§ 1170, subd. (b)(3).)
      At the time appellants were sentenced (July 2019 and March 2020), the
trial court had the discretion under section 1170 to choose the lower, middle,
or upper term from a sentencing triad that “best serve[d] the interests of
justice.” (Former § 1170, subd. (b).) When choosing a term, the court could
rely on “the record in the case, the probation officer’s report, other reports . . .
and statements in aggravation or mitigation submitted by the prosecution,
the defendant, or the victim, or the family of the victim if the victim is



the effect of section 1109 on defendants who have already been convicted, but
whose judgments would not be final on the bill’s operative date.

                                         79
deceased, and any further evidence introduced at the sentencing hearing.”
(Ibid.) The court could also consider the aggravating and mitigating
circumstances set forth in rules 4.421 and 4.423. Consistent with these
principles, the trial court in this case selected the upper term on count 5 as to
all three appellants.
      By supplemental briefing, appellants Lee, Robinson, and Barnes
contend that S.B. 567’s recent amendment to section 1170, subdivision (b),
applies retroactively and requires remand for resentencing on count 5
(shooting at an inhabited dwelling). (People v. Flores (2022) 73 Cal.App.5th
1032, 1039; see People v. Frahs (2020) 9 Cal.5th 618, 627–630.) The Attorney
General concedes that because change in the law applies retroactively to this
case, all three appellants may raise this issue in the trial court on remand.
We accept the Attorney General’s concessions and agree that we need not
address the issue in the first instance. (See Dix v. Superior Court (1991) 53
Cal.3d 442, 460 [“it is well settled that when a case is remanded for
resentencing after an appeal, the defendant is entitled to . . . consideration of
any pertinent circumstances which have arisen since the prior sentence was
imposed”].) We vacate the sentences imposed on counts 5, and remand for
resentencing.


      IV.   The Sentences on Count 3 are Consecutive to Count 2
      Appellants Robinson and Barnes contend that the trial court’s failure to
use the word “consecutive” when imposing their sentences on count 3 means
that the sentences are concurrent as a matter of law. We disagree.
      When a defendant is convicted of two or more crimes, “the second or
other subsequent judgment upon which sentence is ordered to be executed
shall direct whether the terms of imprisonment . . . shall run concurrently or



                                       80
consecutively.” (§ 669, subd. (a).) “Upon the failure of the court to determine
how the terms of imprisonment on the second or subsequent judgment shall
run, the term of imprisonment on the second or subsequent judgment shall
run concurrently.” (§ 669, subd. (b); see People v. Black (2007) 41 Cal.4th
799, 822 [§ 669 “provides for a default” if the court does not impose a
consecutive sentence].) The sentencing court has discretion in making its
sentencing choices, and must only “‘state in simple language the primary
factor or factors that support the exercise of discretion.’ ([R]ule 4.406(a).)”
(People v. Sandoval (2007) 41 Cal.4th 825, 851.)
      Here, the record reveals the court’s intent to sentence appellants
Robinson and Barnes to consecutive sentences on count 3. During the
sentencing hearing, the court indicated it would be sentencing appellants to
“multiple” terms of life imprisonment without the possibility of parole, and
consecutive sentences for crimes involving separate victims. Counts 2, 3, 4,
and 9 all involve separate victims; of those counts, counts 2 and 3 carry a
term of life imprisonment without the possibility of parole. Moreover, the
minute orders for appellants Barnes and Robinson reflect consecutive
indeterminate sentences on count 3. The court’s statements and the
sentencing minute orders amply demonstrate that the court elected to impose
consecutive sentences on count 3.
      Appellants have furnished no authority (and we are aware of none)
requiring a sentencing court to specify that a sentence is to run consecutively
on every particular count. The authorities on which appellants rely do not
require the sequential declaration of consecutive sentences; they simply
require a clear indication of a court’s decision to impose consecutive sentences
in a given case. (See People v. Downey (2000) 82 Cal.App.4th 899, 913–914;




                                        81
People v. Caudillo (1980) 101 Cal.App.3d 122, 125-126.) As we have
discussed, that indication is clearly present in this case.


      V.    Multiple LWOP Sentences Imposed on Counts 2 and 3
      Appellants Barnes and Robinson contend, and the Attorney General
concedes, that the sentencing minute orders must be corrected to reflect the
imposition of one term of life imprisonment without the possibility for parole
plus 25 years to life on counts 2 and 3. We agree, and note that the same
applies with respect to appellant Lee on counts 2, 3, and 6.
      As to all three appellants, the trial court erred by imposing three
consecutive terms of life imprisonment without the possibility of parole on
both counts 2 and 3. (See § 190.2, subd. (a) [penalty for first degree murder is
death or life imprisonment without the possibility of parole “if one or more of
the following special circumstances has been found . . . to be true”]; People v.
Montes (2014) 58 Cal.4th 809, 874 [a defendant “face[s] no additional
punishment merely as a result” of multiple special circumstance findings].)
      The abstracts of judgment for all three appellants in this case correctly
reflect one term of life imprisonment without the possibility of parole plus 25
years to life for the firearm enhancement on counts 2 and 3. The correct
sentence on count 6 is also listed on appellant Lee’s abstract of judgment. We
direct the trial court to correct the minute orders as to all three appellants to
properly reflect these sentences on counts 2, 3, and 6.


      VI.   Multiple-Murder Special Circumstance Findings
      Appellants Barnes and Robinson contend, and the Attorney General
agrees, that the trial court erred by imposing a term of life imprisonment
without the possibility of parole on both counts 2 and 3 based on the multiple



                                       82
murder special circumstance (§ 190.2, subd. (a)(3)). They request that we
strike or vacate one of the special circumstance findings. This issue also
applies to appellant Lee on counts 2, 3, and 6.
      The Supreme Court’s remedy for cases in which numerous multiple-
murder special circumstance allegations were charged and found true has
been to “stri[ke] the superfluous finding and conclude[] the defendant
suffered no prejudice.” (People v. Halvorsen (2007) 42 Cal.4th 379, 422;
People v. Zamudio (2008) 43 Cal.4th 327, 363; accord, People v. Nunez and
Satele (2013) 57 Cal.4th 1, 49 [vacating one of two multiple-murder special
circumstance finding for each defendant].)
      Consistent with these decisions, we vacate the multiple-murder special
circumstance finding for each appellant on count 3. We also vacate the
multiple-murder special-circumstance finding on count 2 with respect to
appellant Lee only. The section 190.2, subdivision (a)(3) enhancement shall
be imposed on count 2 for appellants Barnes and Robinson, and on count 6 for
appellant Lee.


      VII. Errors in Abstracts of Judgment (Counts 4 and 9)
      On counts 4 and 9 (attempted premeditated murder of Janell Lipkin
and Shamark Wright), appellant Lee was sentenced to a term of life
imprisonment with the possibility of parole, which the court purported to
double under section 1170.12, plus 25 years to life for the firearm
enhancement, and five years for the prior serious felony conviction
enhancement. The court did not orally impose a minimum term of parole
eligibility on either count. After reviewing the record on appeal, we
requested briefing on the issue whether appellant Lee’s abstract of judgment
incorrectly omitted a minimum term of parole eligibility on both counts of



                                      83
attempted premeditated murder. By supplemental letter briefs, appellant
Lee and the Attorney General agree that his abstract of judgment should be
corrected to reflect a minimum term of parole eligibility. (See People v.
Jefferson (1999) 21 Cal.4th 86, 92–96, 99–102 (Jefferson).) We agree with the
parties, and note that the court did not orally impose a minimum term of
parole eligibility for appellants Robinson and Barnes.
      Those “imprisoned under a life sentence shall not be paroled until he or
she has served the greater of” a term of at least seven calendar years, or a
term as established pursuant to any other law establishing a minimum term
of confinement under a life sentence before eligibility for parole. (§ 3046,
subd. (a).) As relevant here, “any other law establishing a minimum term of
confinement” for each appellant’s life sentences on counts 4 and 9 is section
186.22, subdivision (b)(5), which establishes a minimum confinement period
of 15 years for the commission of attempted premeditated murder while
violating the gang enhancement statute under section 186.22, subdivision
(b)(1). (Jefferson, supra, 21 Cal.4th at p. 96.)
      We have vacated and stricken the gang-related enhancement
allegations and sentences (see our discussion at section G.II.a. ante), and
remand for the People to decide whether to retry appellants on the gang-
related allegations. Assuming the People decide not to retry the allegations,
the court must impose minimum terms of parole eligibility on counts 4 and 9
as to each appellant as follows: as to appellants Robinson and Barnes, a term
of parole eligibility of seven years on each count (§ 3046); as to appellant Lee,
a minimum term of parole eligibility of 14 years on each count (§ 667, subd.
(e)(1), 3046). However, if the People elect to retry the gang enhancement
allegations, and those allegations are to be found true (i.e., that appellants
committed the attempted murders on counts 4 and 9 while violating current



                                        84
§ 186.22, subd. (b)(1)), the minimum terms of parole eligibility to be imposed
would be (under the current law) as follows: as to appellants Robinson and
Barnes, a minimum term of parole eligibility of 15 years on each count
(§ 186.22, subd. (b)(5)); as to appellant Lee, a minimum term of parole
eligibility of 30 years on each count (§ 667, subd. (e)(1); 186.22, subd. (b)(5);
see Jefferson, supra, 21 Cal.4th at p. 101 [alternate penalty provision in
former § 186.22, subd. (b)(4) subject to sentence-doubling under the Three
Strikes law].)
      Moreover, appellants Robinson and Barnes correctly note that their
abstracts of judgment improperly reflect consecutive sentences of 25 years to
life on counts 4 and 9. On remand, the court shall prepare amended
abstracts of judgment as to both appellants to correctly reflect consecutive
sentences of life imprisonment with a minimum term of parole eligibility of
seven years on each count. As to each count, the abstracts must also omit the
terms of 25 years to life under the gang-related firearm enhancement
(§ 12022.53, subd. (d)/(e)(1)). (People v. Jones (2012) 54 Cal.4th 1, 89; People
v. Mitchell (2001) 26 Cal.4th 181, 185.)


      VIII. Appellant Barnes is Entitled to Additional Custody Credit
      Appellant Barnes and the Attorney General agree that he is entitled to
one additional day of actual custody credit. We accept the concession.
      Appellant Barnes was arrested June 1, 2017, and sentenced March 5,
2020. As of the date of sentencing, he had served a total 1,009 days in jail
(not 1,008 days as specified in the abstract of judgment). (See § 2900.5, subd.
(a); People v. Taylor (2004) 119 Cal.App.4th 628, 647; People v. Morgain
(2009) 177 Cal.App.4th 454, 469.) The trial court is directed to prepare an




                                        85
amended abstract of judgment to reflect a total of 1,009 days of custody
credit.


                                DISPOSITION
      As to appellant Lee, on counts 1 through 6 and 9, we vacate the true
findings on the gang-murder special circumstance allegations (§ 190.2, subd.
(a)(22)), gang enhancement allegations (§ 186.22, subd. (b)), and gang-related
firearm enhancement allegations (§ 12022.53, subds. (b)-(d)/(e)(1)), and strike
the related sentences. On counts 2 and 3, we vacate the true findings on the
multiple-murder special circumstance allegations (§ 190.2, subd. (a)(3)). We
also vacate the sentence on count 5.
      As to appellants Robinson and Barnes, on counts 1 through 5 and 9, we
vacate the true findings on the gang-murder special circumstance allegations
(§ 190.2, subd. (a)(22)), gang enhancement allegations (§ 186.22, subd. (b)),
and gang-related firearm enhancement allegations (§ 12022.53, subds.
(b)-(d)/(e)(1)), and strike the related sentences. As to both appellants
Robinson and Barnes, on count 3, we vacate the true finding on the multiple-
murder special circumstance allegation (§ 190.2, subd. (a)(3)). As to both
appellants Robinson and Barnes, we also vacate the sentences imposed on
count 5.
      The case as to all three appellants is remanded to the superior court.
On remand, the People shall decide whether to retry appellants on the gang-
murder special circumstance allegations (§ 190.2, subd. (a)(22)), gang
enhancement allegations (§ 186.22, subd. (b)), and gang-related firearm
enhancement allegations (§ 12022.53, subds. (b)-(d)/(e)(1)). If the People elect
not to retry these allegations, the superior court is directed to resentence
appellants as follow. On counts 4 and 9, appellant Lee shall be sentenced to



                                       86
a term of life imprisonment with a minimum term of parole eligibility of 14
years (§§ 667, subd. (e)(1), 3046), plus a consecutive term of five years (§ 667,
subd. (a)(1)). On count 4, appellant Robinson shall be sentenced to a term of
life imprisonment with a minimum term of parole eligibility of seven years
(§ 3046), plus a consecutive term of five years (§ 667, subd. (a)(1)), and on
count 9 he shall be sentenced to a term of life imprisonment with a minimum
term of parole eligibility of seven years (§ 3046). On counts 4 and 9,
appellant Barnes shall be sentenced to a term of life imprisonment with a
minimum term of parole eligibility of seven years (§§ 664, subd. (a), 3046).
The court shall resentence each appellant individually on count 5 in
accordance with S.B. 567.
      If the People decide to retry appellants on the gang-murder special
circumstance allegations (§ 190.2, subd. (a)(22)), gang enhancement
allegations (§ 186.22, subd. (b)), and gang-related firearm enhancement
allegations (§ 12022.53, subds. (b)-(d)/(e)(1)), and if any such allegations are
found true, the court shall resentence appellants according to applicable law.
      Upon determination as to the status of these allegations (no retrial, or
retrial and final resolution), the clerk of the superior court shall prepare an
amended abstract of judgment for each appellant reflecting the appropriate
modifications, as set forth above, and forward it to the California Department
of Corrections and Rehabilitation. In addition, the clerk shall make the
following additional changes.
      As to appellant Lee, the clerk shall correct the sentencing minute
orders to reflect one term of life imprisonment without the possibility of
parole on both counts 2 and 3 pursuant to section 190.2, subdivision (a)(21),
and one term of life imprisonment without the possibility of parole on count 6
pursuant to section 190.2, subdivisions (a)(3).



                                       87
      As to appellant Robinson, the clerk shall correct the sentencing minute
orders to reflect one term of life imprisonment without the possibility of
parole on count 2 pursuant to section 190.2, subdivisions (a)(3) and (a)(21),
and one term of life imprisonment without the possibility of parole on count 3
pursuant to section 190.2, subdivision (a)(21).
      As to appellant Barnes, the clerk shall amend the abstract of judgment
to reflect 1,009 days of custody credit.
      As modified, the judgment as to each appellant is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                WILLHITE, J.
      We concur:



      MANELLA, P. J.



      COLLINS, J.




                                           88
Filed 7/15/22
                      CERTIFIED FOR PUBLICATION



       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                               DIVISION FOUR


 THE PEOPLE,                                   B300756, B305493
                                               (Los Angeles County
         Plaintiff and Respondent,              Super. Ct. No. GA101244)

         v.
                                                  ORDER GRANTING
 DERION DAVON LEE et al.,                         PARTIAL PUBLICATION and
                                                  MODIFICATION
         Defendants and Appellants.



THE COURT:*
       The opinion in the above-entitled matter filed on June 24, 2022, was
not certified for publication in the Official Reports. Good cause appearing, it
is ordered that the opinion in the above entitled matter be partially published
in the official reports. Portions to be published include pages 1-3, up to
footnote 2, G.II, Assembly Bill No. 333, subdivisions a. and b., and the
DISPOSITION.
       On page 68, change the word “without” to “except by”.
       There is no change in the judgment.




*MANELLA, P. J.                WILLHITE, J.             COLLINS, J.